Exhibit 10.31

OFFICE LEASE

THIS OFFICE LEASE (the “Lease”) is made and entered into as of the Date of this
Lease, by and between Landlord and Tenant.  “Date of this Lease” shall mean the
date on which the last one of the Landlord and Tenant has signed this Lease. 

W I T N E S S E T H:

Subject to and on the terms and conditions of this Lease, Landlord leases to
Tenant and Tenant hires from Landlord the Premises.

1. BASIC LEASE INFORMATION AND DEFINED TERMS.  The key business terms of this
Lease and the defined terms used in this Lease are as follows: 

1.1 Landlord.  3801 PGA ACQUISITION COMPANY, a Delaware corporation authorized
to transact business in Florida.

1.2 Tenant.  BANKRATE, INC., a Delaware corporation authorized to transact
business in Florida.

1.3 Building.  The building containing the Premises located at 3801 PGA
Boulevard, Palm Beach Gardens, Florida 33410. The Building is located within the
Project.

Project.  The parcel of land and the buildings and improvements located on such
land known as Financial Center at the Gardens located at 3801 PGA Boulevard,
Palm Beach Gardens, Palm Beach County, Florida.  The Project is legally
described in EXHIBIT “A” to this Lease.

1.4 Premises.  Suite Nos. 555 and 510 on the fifth floor of the Building.  The
Premises are depicted in the sketch attached as EXHIBIT “B”.  Landlord reserves
the right to install, maintain, use, repair, and replace pipes, ducts, conduits,
risers, chases, wires, and structural elements leading through the Premises in
locations that will not materially interfere with Tenant’s use of the Premises.

1.5 Rentable Area of the Premises.  25,960 square feet.  This square footage
figure includes an add-on factor for Common Areas in the Building and has been
agreed upon by the parties as final and correct and is not subject to challenge
or dispute by either party.  The Premises includes balcony space the area of
which is not included in the Rentable Area.

1.6 Permitted Use of the Premises.  General office purposes only (see the Use
article of this Lease).

1.7 Commencement Date.  The earlier to occur of (i) date of Substantial
Completion of the Tenant Improvements by Tenant, or (ii) December 1, 2014. 

1.8 Substantial Completion.  The date that a Certificate of Occupancy or its
equivalent, including a Certificate of Completion or Certificate of Final
Inspection, is issued by the appropriate local government entity concerning the
Tenant Improvements, or, if no such Certificate will be issued for the Tenant
Improvements, the date on which the Tenant Improvements are substantially
completed so that Tenant may use the Premises for their intended purpose,
notwithstanding that punch-list items or insubstantial details concerning
construction, decoration, or mechanical adjustment remain to be performed.

1.9 Lease Term.  A term commencing on the Commencement Date and continuing for
144 full calendar months and eight (8) days (plus any partial calendar month in
which the Commencement Date falls), as extended or sooner terminated under the
terms of this Lease.  If the Commencement Date falls on a day other than the
first day of a month, then for purposes of calculating the length of the Lease
Term, the first month of the Lease Term shall be the month immediately following
the month in which the Commencement Date occurs. Tenant shall pay prorated Rent
calculated on a per diem basis for the partial month in which the Commencement
Date occurs. Notwithstanding the Lease Term, Landlord agrees to provide Tenant
with access to, and exclusive possession of, the Premises and non-exclusive use
of the Common Areas upon the Date of this Lease (provided Tenant has delivered
to Landlord required Certificates of Insurance) for the purpose of Tenant’s
commencement of the Tenant Improvements.  In connection therewith, from the Date
of this Lease until the Commencement Date, Tenant shall observe all terms and
conditions of this Lease except the requirement to pay Rent.



WPBDOCS 8493398 5 

7/29/14 

--------------------------------------------------------------------------------

 

1.10 Base Rent.  The following amounts:

Period

Rate P/S/F Per Annum

Monthly Base Rent

Period Base Rent

Months 1 – 12

$21.00

$45,430.00

$545,160.00*

Months 13 – 24

$21.68

$46,906.48

$562,877.70*

Months 25 – 36

$22.38

$48,415.40

$580,984.80*

Months 37 – 48

$23.11

$49,994.63

$599,935.60

Months 49 – 60

$23.86

$51,617.13

$619,405.60

Months 61 – 72

$24.64

$53,304.53

$639,654.40

Months 73 – 84

$25.44

$55,035.20

$660,422.40

Months 85 – 96

$26.27

$56,830.77

$681,969.20

Months 97 – 108

$27.12

$58,669.60

$704,035.20

Months 109 – 120

$28.00

$60,573.33

$726,880.00

Months 121 – 132

$28.91

$62,541.97

$750,503.60

Months 133 – 144

$29.85

$64,574.58

$774,894.96

Month 145

$30.82

$66,673.93

 

 

 

 

 

*See Section 4.2

 

Base Rent amounts shown above do not include applicable sales tax, which shall
be paid by Tenant together with payments of Base

Rent as set forth in Section 4.

 

1.11 Allocated Share.  13.75%.  This share is a stipulated percentage, agreed
upon by the parties, and constitutes a material part of the economic basis of
this Lease and the consideration to Landlord in entering into this
Lease.  Landlord may readjust the Allocated Share from time to time based on
changes in the rentable area of the Building.

1.12 Security Deposit.  $74,939.60, to be paid to Landlord upon execution of
this Lease by Tenant.

1.13 Prepaid Rent.  $74,939.60 (Base Rent, Operating Costs and sales tax for the
first month of the Lease Term for which rent is due and not abated), to be paid
to Landlord upon execution of this Lease by Tenant.

1.14 Tenant’s Notice Address.  All notices to Tenant under this Lease should be
sent to: Bankrate, Inc., 477 Madison Ave., Suite 430, New York, NY  10022,
Attn:  Legal Department. 

1.15 Landlord’s Notice Address.  

For all Notices:

With a copy to:

3801 PGA Acquisition Company

c/o Cushman & Wakefield of Florida, Inc.

3801 PGA Boulevard, Suite 104

Palm Beach Gardens, FL 33410

Attention:  Property Manager

Telephone:  561.625.6858

 

3801 PGA Acquisition Company

c/o JPMorgan Asset Management

NY1-K150

270 Park Avenue, 7th Floor

New York, NY 10017

Attention:Robert G. Stephens -

Financial Center at the Gardens

Telephone:  212.648.2148

 

1.16 Landlord’s Address for Payments.  3801 PGA ACQUISITION COMPANY, P.O. Box
405334, Atlanta, GA 30384-5334.

1.17 Tenant Improvement Cost.  $1,168,200.00 pursuant to EXHIBIT “E” of this
Lease.

1.18 Landlord’s Broker.  Cushman & Wakefield of Florida, Inc.

1.19 Tenant’s Broker.  Transwestern Commercial Services Florida, LLC d/b/a
Transwestern.



WPBDOCS 8493398 5 

7/29/14 2

--------------------------------------------------------------------------------

 

1.20 Guarantor.  None.

1.21 Parking Spaces. Total Spaces: 105 covered unreserved spaces in the Building
parking garage.

1.22 Business Days.  All days other than Saturdays, Sundays, or Legal Holidays.

1.23 Legal Holidays.  New Year’s Day, Memorial Day, Fourth of July, Labor Day,
Thanksgiving Day, and Christmas Day.

2. TERM.  Tenant shall have and hold the Premises for the Lease Term.  The Lease
Term shall commence on the Commencement Date.  Landlord shall determine the
Commencement Date as provided in Basic Lease Information and Defined Terms
article of this Lease and shall notify Tenant of the date so determined.  Tenant
shall, if Landlord so requests, thereafter execute and return within ten days a
letter confirming the Commencement Date and the expiration date of this Lease.

3. USE.  Following Substantial Completion of the Tenant Improvements, Tenant
shall continuously use and occupy the Premises only for the Permitted Use of the
Premises.  Tenant shall not use or permit or suffer the use of the Premises for
any other business or purpose.  Tenant shall conform to the Rules and
Regulations. “Rules and Regulations” shall mean the rules and regulations for
the Building promulgated by Landlord from time to time.  The Rules and
Regulations which apply as of the Date of this Lease are attached as EXHIBIT
“D”.

4. RENT. 

4.1 General.  Tenant shall pay Rent to Landlord in lawful United States
currency.  All Base Rent and additional rent for Operating Costs shall be
payable in monthly installments, in advance, beginning on the Commencement Date
(subject to Prepaid Rent paid pursuant to Article 1 and Rent Abatement as
defined and set forth in Article 4.2 hereinbelow), and continuing on the first
day of each and every calendar month thereafter during the Lease Term.  Unless
otherwise expressly provided, all monetary obligations of Tenant to Landlord
under this Lease, of any type or nature, other than Base Rent, shall be
denominated as additional rent.  Except as otherwise provided, all additional
rent payments  (other than Operating Costs which are due together with Base
Rent) are due ten days after delivery of an invoice.  Tenant shall pay monthly
to Landlord any sales, use, or other tax (excluding state and federal income
tax) now or hereafter imposed on any Rent due under this Lease.  The term “Rent”
when used in this Lease includes Base Rent and all forms of additional
rent.  All Rent shall be paid to Landlord without demand, setoff, or deduction
whatsoever, except as specifically provided in this Lease, at Landlord’s Address
for Payments, or at such other place as Landlord designates in writing to
Tenant.  Tenant’s obligations to pay Rent are covenants independent of the
Landlord’s obligations under this Lease. 

4.2 Rent Abatement.  Tenant shall have a Rent credit in the amount of the Base
Rent and the additional rent for Tenant’s Allocated Share of Operating Costs
owed for the first twenty-four (24) full calendar months plus eight (8) days
(“Free Rental Period”) of the Lease Term (“Rent Abatement”), which credit shall
be applied to the installments of Base Rent and the additional rent for Tenant’s
Allocated Share of Operating Costs due for those months.  Accordingly, subject
to Prepaid Rent paid pursuant to Article 1, if the Commencement Date occurs on a
day other than the first day of the month, the prorated Rent for the first
partial month of the Lease Term shall be due on the Commencement Date and the
rent abatement period shall commence on the first day of the first full calendar
month of the Lease Term and shall expire on the eighth (8th) day after the last
day of the twenty-fourth (24th) full calendar month of the Lease Term.  Landlord
has provided the Rent Abatement to Tenant as a material inducement for Tenant to
pay for and perform the Tenant Improvements upon the Premises in accordance with
EXHIBIT “E”, which Tenant has agreed to perform at its sole cost and expense in
lieu of Landlord performing a build-out of the Premises and providing a
customary tenant improvement allowance to Tenant for the same.    If after
Tenant has been granted all or any portion of the Rent Abatement, the Lease Term
is terminated by virtue of a default by Tenant or Landlord resumes possession of
the Premises consequent upon a default by Tenant, and Landlord is precluded by
applicable law from collecting the full amount of damages attributable to the
default as provided in the Default section of this Lease, then, in addition to
all other available damages and remedies, Landlord shall also be entitled to
recover from Tenant the unamortized portion (calculated using an interest rate
of 10% per annum compounded monthly) of the Tenant Improvement Cost, which sum
shall not be deemed rent.  This obligation to pay the rent credit shall survive
the expiration or sooner termination of the Lease Term.



WPBDOCS 8493398 5 

7/29/14 3

--------------------------------------------------------------------------------

 

5. OPERATING COSTS.

5.1 General.  Tenant shall pay to Landlord its Allocated Share of Operating
Costs in accordance with the terms and provisions of this article and based on
the following.

5.2 Defined Terms.  The following terms shall have the following definitions:

5.2.1 “Real Estate Taxes” shall mean the total of all taxes, assessments, and
other charges by any governmental or quasi-governmental authority that are
assessed, levied, or in any manner imposed on the Project, including all charges
on the tax bills for the Project, real and personal property taxes, special
district taxes and assessments, franchise taxes, solid waste assessments, and
non-ad valorem assessments or charges.  If a tax shall be levied against
Landlord in substitution in whole or in part for the Real Estate Taxes or
otherwise as a result of the ownership of the Project, then the other tax shall
be deemed to be included within the definition of “Real Estate Taxes”.  “Real
Estate Taxes” also includes all costs incurred by Landlord in contesting the
amount of the assessment of the Project made for Real Estate Tax purposes,
including attorneys’, consultants’, and appraisers’ fees. 

5.2.2 “Operating Costs” shall mean the total of all of the costs incurred by
Landlord relating to the ownership, operation, and maintenance of the Project
and the services provided tenants in the Project.  By way of explanation and
clarification, but not by way of limitation, Operating Costs will include the
costs and expenses incurred for the following: Real Estate Taxes; pest control;
trash and garbage removal (including dumpster rental); porter and matron
service; security; Common Areas decorations; repairs, maintenance, and
alteration of building systems, Common Areas, and other portions of the Project
to be maintained by Landlord; amounts paid under easements or other recorded
agreements affecting the Project, including assessments by property owners’ or
condominium associations; repairs, maintenance, replacements, and improvements
that are appropriate for the continued operation of the Project as a first-class
building; improvements in security systems; materials, tools, supplies, and
equipment to enable Landlord to supply services that Landlord would otherwise
have obtained from a third party; costs for improvements made to the Project
which, although capital in nature, are expected to reduce the normal operating
costs (including all utility costs) of the Project, as amortized using a
commercially reasonable interest rate over the time period reasonably estimated
by Landlord to recover the costs thereof taking into consideration the
anticipated cost savings, as determined by Landlord using its good faith,
commercially reasonable judgment, as well as capital improvements made in order
to comply with any law hereafter promulgated by any governmental authority, or
any amendment to or any interpretation hereafter rendered with respect to any
existing law that have the effect of changing the legal requirements applicable
to the Project from those currently in effect, as amortized using a commercially
reasonable interest rate over the useful economic life of such improvements as
determined by Landlord in its reasonable discretion; landscaping, including
fertilization and irrigation supply, parking area maintenance and supply;
property management fees (not to exceed four percent (4%) of gross revenues from
the Project); an on-site management office; all utilities serving the Project
and not separately billed to or reimbursed by any tenant of the Project;
cleaning; window washing, and janitorial services; all insurance customarily
carried by owners of comparable buildings or required by any mortgagee of the
Project; supplies; service and maintenance contracts for the Project; wages,
salaries, and other benefits and costs of employees of the Landlord up to and
including the Building manager (including a pro rata share only of the wages and
benefits of employees who are employed at more than one building, which pro rata
share shall be determined by Landlord and shall be based on Landlord’s estimate
of the percentage of time spent by the employees at the Project); legal,
accounting, and administrative costs; and uniforms and working clothes for
employees and the cleaning of them.  Landlord may contract for the performance
of some or all of the management and maintenance functions generally described
in this section with entities that are affiliated with Landlord.  In no event
shall Operating Costs include:  (i) depreciation;  (ii) costs of tenant
improvements incurred in renovating leased space for the exclusive use of a
particular tenant; (iii) brokers' commissions; (iv) ground lease payments,
mortgage principal or interest; (v) capital expenses other than:  (a) those
which, under generally accepted accounting principles, with deviations from such
principles which are customary in the real estate industry, are expenses or
regarded as deferred expenses, (b) those designed to result in savings or
reductions in Operating Costs, (c) those required by any law that becomes
effective (by enactment or interpretation) after the Date of this Lease, (d)
expenditures for materials, tools, supplies, and equipment purchased or leased
by Landlord to enable Landlord to supply services that Landlord would otherwise
have obtained from a third party, (e) those not reimbursed by insurance and
related to a casualty, or required by any insurer of the Project, and (f) other
items that may be otherwise categorized as capital expenditures but which in the
real estate industry are customarily considered maintenance and repair items,
such as painting of Common Areas, light bulb replacement, replacement of carpet
in elevator lobbies, and the like.  In any of the situations described in (b) –
(e) above, the cost of the capital improvements or expenditures shall be
included in Operating Costs for the year in which the costs are incurred and
subsequent years, amortized on a straight line basis over an appropriate period,
but in no event more than ten years, with an interest factor equal to 10%; (vi)
costs of repairs or other work to the extent Landlord is reimbursed by insurance
or condemnation proceeds; (vii) utilities or other services charged directly to,
or paid directly by, a tenant of the Project other than as a part of the
Operating Costs; (viii) fines, interest and



WPBDOCS 8493398 5 

7/29/14 4

--------------------------------------------------------------------------------

 

penalties incurred due to the late payment of Operating Costs; (ix)
organizational expenses associated with the creation and operation of the entity
which constitutes Landlord; (x) any penalties or damages that Landlord pays to
Tenant under this Lease or to other tenant in the Project under their respective
leases; (xi) reserves; (xii) legal fees due to Legal fees due to costs of
defending any lawsuits with any mortgagee, costs of selling, syndicating,
financing, mortgaging, or hypothecating any of the Landlord’s interests in the
Project, costs of any disputes between Landlord and its employees (if any) not
engaged in Project operations, disputes of Landlord with the Project management
company, or outside fees paid in connection with disputes with other tenants,
and costs to prepare deal memos, leases, consents and the like; and (xiii)
financing and refinancing costs.

5.3 Variable Operating Costs.  If during any year the entire Building is not
occupied or Landlord is not furnishing utilities or services to all of the
premises in the Building, then the Variable Operating Costs for such year shall
be “grossed up” (using reasonable projections and assumptions) to the amounts
that would apply if 95% of the Building were occupied and all of the premises in
the Building were provided with the applicable utilities or services.  Variable
Operating Costs are Operating Costs that are variable with the level of
occupancy of the Building (such as janitorial services, utilities, refuse and
waste disposal, and management fees).

5.4 Payment.  Landlord shall reasonably estimate the Operating Costs that will
be payable for each calendar year.  Tenant shall pay one-twelfth of its
Allocated Share of the estimated Operating Costs monthly in advance, together
with the payment of Base Rent.  Should any assumptions used in creating a budget
change, Landlord may adjust the estimated monthly Operating Costs payments to be
made by Tenant by notice to Tenant.  After the conclusion of each calendar year,
Landlord shall furnish Tenant a detailed statement of the actual Operating Costs
for the year; and an adjustment shall be made between Landlord and Tenant with
payment to or repayment by Landlord, as the case may require.  Tenant waives and
releases any and all objections or claims relating to Operating Costs for any
calendar year unless, within 180 days after Landlord provides Tenant with the
annual statement of the actual Operating Costs for the calendar year, Tenant
provides Landlord notice that it disputes the statement and specifies the
matters disputed.  If Tenant disputes the statement then, Tenant shall continue
to pay the Rent in question to Landlord in the amount provided in the disputed
statement pending resolution of the dispute.

5.5 Alternate Computation.  Instead of including in Operating Costs certain
costs, Landlord may bill Tenant and Tenant shall pay for those costs in any one
or a combination of the following manners:  (a) direct charges for services
provided for the exclusive benefit of the Premises that are subject to
quantification; (b) based on a formula that takes into account the relative
intensity or quantity of use of utilities or services by Tenant and all other
recipients of the utilities or services, as reasonably determined by Landlord;
or (c) pro rata based on the ratio that the Rentable Area of the Premises bears
to the total rentable area of the tenant premises within the Building that are
benefited by such costs.

Audit Rights.  Provided Tenant has paid the disputed statement and is not
otherwise in default under this Lease, within 60 days following delivery of
Tenant’s notice of dispute, Tenant may, upon 30 days’ prior written notice to
Landlord, examine Landlord’s books and records pertaining to Operating Costs
covered by the disputed statement.  The examination shall be conducted at the
place where the books and records are maintained, shall be conducted during
regular business hours, shall be restricted to one examination per calendar
year, and shall be at the sole cost and expense of Tenant.  Tenant shall
reimburse Landlord for the costs of photocopying or transferring to digital
media any books and records requested by Tenant in an amount equal to the actual
cost charged to Landlord by third party copy services or $.25 per page should
the copies be made with Landlord’s photocopying equipment.  If it is finally
determined that the disputed statement contains an error in an amount in excess
of 5% of the total amount of the statement, Landlord shall pay the reasonable
out-of-pocket costs of Tenant for the examination.  In no event shall Landlord
be obligated to pay any of Tenant’s costs which are calculated on a percentage
of the recovery by Tenant or any other contingency based fees.  As a condition
to Tenant’s right of examination, Tenant and all of its consultants shall, prior
to the examination, execute a confidentiality agreement; providing, without
limitation, that the information contained in Landlord’s books and records, any
other information obtained from the examination (including, without limitation,
costs, expenses, and income) as well as any compromise, settlement, or
adjustment reached between Landlord and Tenant shall remain confidential and may
not be disclosed by Tenant or its consultants to any other person, specifically
including, but not limited to, other tenants of the Building and that Tenant and
all of its consultants shall indemnify Landlord from any claims or expenses
arising from a breach by them of the Confidentiality Agreement.  Examinations
may only be conducted by an employee of Tenant or a national or regional
accounting firm who is not being compensated based on a percentage of the
recovery by Tenant or on any other contingency fee basis.  The certified public
accountant performing the examination must be licensed to practice in the state
in which the Building is located.  Within 90 days following delivery of Tenant’s
notice of dispute, Tenant shall have the right to give Landlord written notice
stating in reasonable detail the results of its audit and any objection to the
statement in dispute.  If Tenant fails to give written notice of objection
within the 90 day period, Tenant shall be deemed to have approved the statement
in all respects and released all claims based on the statement.  Upon Landlord’s
receipt of a timely objection notice from Tenant, Landlord and Tenant shall work
together in good faith to resolve the



WPBDOCS 8493398 5 

7/29/14 5

--------------------------------------------------------------------------------

 

discrepancy between Landlord’s statement and Tenant’s review.  If Landlord and
Tenant determine that Operating Costs are less than reported, Landlord shall
promptly pay to Tenant, or provide Tenant with a credit against future rent in
the amount of, the difference.  Likewise, if Landlord and Tenant determine that
Operating Costs are greater than reported, Tenant shall promptly pay the
difference to Landlord.  If Landlord disputes the results of Tenant’s
examination and Landlord and Tenant are unable to resolve the dispute by
negotiation, the dispute shall, at Landlord’s election, which election may be
made at any time before Landlord commences a judicial proceeding, or on or
before the last date on which Landlord has to file an answer or defensive motion
to a complaint which Tenant has filed and served in a judicial proceeding, be
settled by arbitration in the county in which the Premises is located
administered by the American Arbitration Association under its Commercial
Arbitration Rules, with the following exceptions.  There shall be a single
arbitrator selected by the American Arbitration Association.  The arbitrator
shall have at least ten years’ experience in the supervision of the operation
and management of major office buildings in the market area in which the
Building is located.  The scope of the arbitrator’s inquiry and determination
shall be limited to whether Operating Costs as billed to Tenant are in
accordance with the definitions and computations provided in this Lease and the
arbitrator shall not apply principles of good faith and fair dealing,
unconscionability, or any other equitable principles in reaching his
decision.  The arbitrator will have no authority to award punitive or other
damages not measured by the prevailing party’s actual damages.  The arbitrator
must set forth in any award findings of fact and conclusions of law supporting
the decision.  Judgment on the award of the arbitrator may be entered in any
court having jurisdiction.  Notwithstanding anything to the contrary contained
in this Lease, Tenant shall have no rights to examine Landlord’s books and
records as provided in this section if Landlord provides Tenant with a
certification from an independent firm of certified public accountants
confirming that Operating Costs for the year in question have been calculated in
accordance with the terms of this Lease.

6. ASSIGNMENT OR SUBLETTING 

6.1 General; Definition of Transfer.  Neither Tenant nor Tenant’s legal
representatives or successors in interest by operation of law or otherwise shall
transfer this Lease except as provided in this article.  For purposes of this
article, a “transfer” shall mean any of the following: (a) an assignment of this
Lease; (b) a collateral assignment, mortgage, or other encumbrance involving
this Lease; (c) a sublease, license agreement, or other agreement permitting all
or any portion of the Premises to be used by others; (d) a reduction of Tenant’s
assets to the point that this Lease is substantially Tenant’s only asset; (e) a
change or conversion in the form of entity of Tenant or any transferee or any
entity controlling any of them which has the effect of limiting the liability of
any of the partners, members, or other owners of the entity; (f) the agreement
by a third party to assume, take over, or reimburse Tenant for any of Tenant’s
obligations under this Lease in order to induce Tenant to lease space from the
third party; or (g) any transfer of control of Tenant, which shall be defined as
any issuance or transfer of stock in any corporate tenant or subtenant or any
interest in any noncorporation entity tenant or subtenant, by sale, exchange,
merger, consolidation, operation of law, or otherwise, or creation of new stock
or interests, by which an aggregate of 50% or more of Tenant’s stock or equity
interests shall be vested in one or more parties who are not stockholders or
interest holders as of the Date of this Lease, or any transfer of the power to
direct the operations of any entity (by equity ownership, contract, or
otherwise), to one or more parties who are not stockholders or interest holders
as of the Date of this Lease, however accomplished, and whether in a single
transaction or in a series of related or unrelated transactions.  This section
shall not apply to sales of stock by persons other than those deemed “insiders”
within the meaning of the Securities Exchange Act of 1934 as amended, which
sales are effected through any recognized securities exchange.  Any modification
or amendment to any sublease of any portion of the Premises shall be deemed a
further sublease of this Lease.  As used in this article, the term “transferee”
shall include any assignee or subtenant of Tenant or any other party involved in
any of the other transactions or events constituting a transfer.  Consent by
Landlord to a transfer shall not relieve Tenant from the obligation to obtain
Landlord’s written consent to any further transfer.  Any transfer by Tenant in
violation of this article shall be void and shall constitute a default under
this Lease.  Notwithstanding anything contained herein to the contrary, Tenant
may assign or transfer this Lease (including, without limitation, a sublease of
all or any portion of the Premises) to an Affiliate, as defined below, at any
time without Landlord’s consent, provided that (i) a significant purpose of any
such transfer is not to avoid the restrictions on transfer otherwise imposed
under this article, (ii) Landlord is provided written notice of the transfer and
the identity of the transferee prior to the effective date of the transfer,
(iii) the resulting tenant entity shall have equal or greater tangible net worth
and creditworthiness as Tenant as of the Date of this Lease or the date of
transfer, whichever is greater, (iv) the form of any agreement of assignment or
any sublease shall otherwise comply with the terms and conditions of this
article, and (vi) no default under the Lease then exists.  "Tangible net worth"
shall mean the excess of the value of tangible assets (i.e. assets excluding
those which are intangible such as goodwill, patents and trademarks) over
liabilities.  For purposes of this Section 6.1, an “Affiliate” shall mean (i)
any entity controlling, controlled by, or under common control with Tenant, or
(ii) any successor of Tenant resulting from a merger or consolidation of Tenant
or as a result of a sale by Tenant of all or substantially all of its assets or
stock.  For the purposes of this Section 6.1, the term “control” means (a) legal
or beneficial ownership of twenty-five percent (25%) or more of the voting
interests of an entity, or (b) the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a person
or entity, whether through the ownership of voting securities, by contract or
otherwise.



WPBDOCS 8493398 5 

7/29/14 6

--------------------------------------------------------------------------------

 

6.2 Request for Consent.  If Tenant requests Landlord’s consent to a transfer,
it shall submit in writing to Landlord, not later than 30 days before any
anticipated transfer, (a) the name and address of the proposed transferee, (b) a
duly executed counterpart of the proposed transfer agreement, (c) reasonably
satisfactory information as to the nature and character of the business of the
proposed transferee, as to the nature and character of its proposed use of the
space, and otherwise responsive to the criteria set forth in the Reasonable
Consent section of this article, and (d) banking, financial, or other credit
information relating to the proposed transferee reasonably sufficient to enable
Landlord to determine the financial responsibility and character of the proposed
transferee, including balance sheets and profit and loss statements for the
transferee covering the three years before the transfer, certified by the
transferee, and a list of personal, banking, business, and credit references for
the transferee.

6.3 Recapture.  Except for an assignment or transfer to an Affiliate of Tenant,
in which event this Section 6.3 shall not apply, Landlord shall have the
following options to be exercised within 15 Business Days from submission of
Tenant’s request for Landlord’s consent to a specific transfer:

6.3.1 If Tenant proposes to assign this Lease or sublet all or substantially all
of the Premises, Landlord shall have the option to cancel and terminate this
Lease as of the proposed commencement date for the transfer.

6.3.2 If Tenant proposes to sublet less than all or substantially all of the
Premises or if a proposed sublease shall be for less than the balance of the
Lease Term, Landlord shall have the option of canceling and terminating this
Lease only as to the applicable portion of the Premises and the applicable
portion of the Lease Term covered by the proposed sublease, effective as of the
proposed commencement date of the sublease.  If Landlord exercises this option,
all Rent for the Premises shall be equitably apportioned as of the commencement
date of the sublease and Landlord, at Tenant’s expense, shall perform all work
and make all alterations as may be required physically to separate the
applicable portion of the Premises from the remainder of the Premises and to
permit lawful occupancy of the separated portion.

6.4 Reasonable Consent.  If Landlord does not elect either of the options
provided in the Recapture section of this article, Landlord shall not
unreasonably withhold or delay its consent to a proposed transfer.  It shall be
deemed reasonable for Landlord to withhold consent to any proposed transfer if
any of the following conditions have not been established to Landlord’s
satisfaction:

6.4.1 The proposed transferee has sufficient financial wherewithal to discharge
its obligations under this Lease and the proposed agreement of transfer and as
determined by Landlord’s criteria for selecting Project tenants and has
experience and reputation that is not less than the experience, and reputation
of Tenant on the Date of this Lease and the date of the transfer, whichever is
greater.

6.4.2 The proposed transfer shall not, in Landlord’s reasonable judgment, cause
physical harm to the Project or harm to the reputation of the Project that would
result in an impairment of Landlord’s ability to lease space in the Project or a
diminution in the rental value of space in the Project. 

6.4.3 The proposed use of the Premises by the proposed transferee will be the
Permitted Use, and not prohibited by the Rules and Regulations, and will not
violate any restrictive covenants or exclusive use provisions applicable to
Landlord.

6.4.4 The proposed transferee shall not be any person or entity who shall at
that time be a tenant, subtenant, or other occupant of any part of the Project,
or who dealt with Landlord or Landlord’s agent (directly or through a broker) as
to space in the Project during the six months immediately preceding Tenant’s
request for Landlord’s consent.

6.4.5 The proposed use of the Premises by the proposed transferee will not
require alterations or additions to the Premises or the Project to comply with
applicable law or governmental requirements and will not negatively affect
insurance requirements or involve the introduction of materials to the Premises
that are not in compliance with the environmental laws.

6.4.6 Any mortgagee of the Project will consent to the proposed transfer if such
consent is required under the relevant loan documents.



WPBDOCS 8493398 5 

7/29/14 7

--------------------------------------------------------------------------------

 

6.4.7 The proposed use of the Premises will not materially increase the
Operating Costs for the Project or the burden on Project services, or generate
excessive foot traffic, elevator usage, Parking Area usage, or security concerns
in the Project, or compromise or reduce the comfort or safety, or both, of
Landlord and the other occupants of the Project. 

6.4.8 The proposed transferee shall not be, and shall not be affiliated with,
anyone with whom Landlord or any of its affiliates has been involved with in
litigation or who has defaulted under any agreement with Landlord or any of its
affiliates.

6.4.9 The proposed transfer will not cause a violation of another lease for
space in the Project or give an occupant of the Project a right to cancel its
lease.

6.4.10 There shall be no default by Tenant, beyond any applicable grace period,
under any of the terms, covenants, and conditions of this Lease at the time that
Landlord’s consent to a transfer is requested and on the date of the
commencement of the term of the proposed transfer.

6.4.11 If the transfer is an assignment, the proposed assignee will assume in
writing all of the obligations of Tenant under this Lease.

6.4.12 Tenant acknowledges that the foregoing is not intended to be an exclusive
list of the reasons for which Landlord may reasonably withhold its consent to a
proposed transfer.

6.5 Tenant’s Remedies.  Tenant waives any remedy for money damages (nor shall
Tenant claim any money damages by way of setoff, counterclaim, or defense) based
on any claim that Landlord has unreasonably withheld, delayed, or conditioned
its consent to a proposed transfer under this Lease.  Tenant’s sole remedy in
such an event shall be to institute an action or proceeding seeking specific
performance, injunctive relief, or declaratory judgment.

6.6 Transfer Documents.  Any sublease shall provide that:  (a) the subtenant
shall comply with all applicable terms and conditions of this Lease to be
performed by Tenant; (b) the sublease is expressly subject to all of the terms
and provisions of this Lease; and (c) unless Landlord elects otherwise, the
sublease will not survive a termination of this Lease (whether voluntary or
involuntary) or resumption of possession of the Premises by Landlord following a
default by Tenant.  The sublease shall further provide that if Landlord elects
that the sublease shall survive a termination of this Lease or resumption of
possession of the Premises by Landlord following a default by Tenant, the
subtenant will, at the election of the Landlord, attorn to the Landlord and
continue to perform its obligations under its sublease as if this Lease had not
been terminated and the sublease were a direct lease between the Landlord and
the subtenant.  Any assignment of lease shall contain an assumption by the
assignee of all of the obligations of Tenant under this Lease.

6.7 No Advertising.  Tenant shall not advertise (but may list with brokers) its
space for sublease at a rental rate lower than the greater of the then Project
Rental rate for the space or the rental rate then being paid by Tenant to
Landlord.

6.8 Consideration for Consent.  If Tenant effects any transfer, then Tenant
shall pay to Landlord a sum equal to the net Rent, additional rent, or other
consideration paid to Tenant by any transferee that is in excess of the Rent
then being paid by Tenant to Landlord under this Lease for the portion of the
Premises so transferred (on a prorated, square footage basis and valuing the
leasehold interest based on the fair market value of Tenant’s interest under
this Lease) (provided, that in no event shall Landlord be entitled to receive
any consideration allocated to the sale of Tenant’s business or goodwill; it
being understood that the foregoing provision is only intended to capture
amounts payable to Tenant as rental payments in excess of the rental payments
due hereunder or other consideration received for the value of the Lease if in
lieu of rent).  The net Rent, additional rent, or other consideration paid to
Tenant shall be calculated by deducting from the gross Rent, additional rent, or
other consideration reasonable and customary real estate brokerage commissions
actually paid by Tenant to third parties, tenant improvement allowances, Rent
concessions, the actual cost of improvements to the Premises made by Tenant for
the transferee, and other direct out-of-pocket costs actually incurred by Tenant
in connection with the transfer (as long as the costs are commercially
reasonable and are commonly incurred by landlords in leasing similar
space).  Upon reasonable notice, Landlord shall have the right to audit Tenant's
books and records to determine the amount payable to Landlord under this
section.  All sums payable by Tenant under this section shall be payable to
Landlord immediately on receipt by Tenant.



WPBDOCS 8493398 5 

7/29/14 8

--------------------------------------------------------------------------------

 

6.9 Acceptance of Payments.  If this Lease is nevertheless assigned, or the
Premises are sublet or occupied by anyone other than Tenant, Landlord may accept
Rent from the assignee, subtenant, or occupant and apply the net amount received
to the Rent reserved in this Lease, but no such assignment, subletting,
occupancy, or acceptance of Rent shall be deemed a waiver of the requirement for
Landlord’s consent as contained in this article or constitute a novation or
otherwise release Tenant from its obligations under this Lease.

6.10 Continuing Liability.  Except as provided in the Recapture section of this
article, following any transfer (other than a transfer to any successor of
Tenant resulting from a merger or consolidation of Tenant or as a result of a
sale by Tenant of all or substantially all of its assets or stock), Tenant and
Guarantor shall remain liable to Landlord for the prompt and continuing payment
of all forms of Rent payable under this Lease following the transfer.  The joint
and several liability of Tenant, Guarantor, and any immediate and remote
successor in interest of Tenant (by assignment or otherwise, other than as
specifically set forth in the preceding sentence), and the due performance of
the obligations of this Lease on Tenant’s part to be performed or observed,
shall not in any way be discharged, released, or impaired by any (a) agreement
that modifies any of the rights or obligations of the parties under this Lease,
(b) stipulation that extends the time within which an obligation under this
Lease is to be performed, (c) waiver of the performance of an obligation
required under this Lease, or (d) failure to enforce any of the obligations set
forth in this Lease.

6.11 Administrative Fee.  Tenant shall pay to Landlord, on demand, an
administrative fee of $1,000, plus all reasonable attorneys’ fees and actual
costs associated with Landlord’s consideration of Tenant’s transfer request and
the review and preparation of all documents associated therewith.

6.12 Landlord Transfer.  Landlord may assign or encumber its interest under this
Lease.  If any portion of the Premises is sold, transferred, or leased, or if
Landlord’s interest in any underlying lease of the Premises is transferred or
sold, Landlord shall be relieved of all existing and future obligations and
liabilities under this Lease, provided that the purchaser, transferee, or tenant
of the Premises assumes in writing those obligations and liabilities. 

7. INSURANCE/WAIVERS/SUBROGATION.

7.1 Insurance Requirements.  Effective as of the Date of this Lease and
continuing throughout the Lease Term, Tenant shall maintain the following
insurance policies:

(a) Commercial General Liability Insurance.  Commercial general liability
insurance (including property damage, bodily injury and personal injury
coverage) in amounts of $1,000,000 per occurrence and $2,000,000 in the annual
aggregate in primary coverage, with an additional $5,000,000 in umbrella
coverage or, following the expiration of the initial Lease Term, such other
amounts as Landlord may from time to time reasonably require, insuring Tenant
(and naming as additional insureds Landlord, Landlord’s property management
company, Landlord’s asset management company and, if requested in writing by
Landlord, Landlord’s mortgagee), against all liability for injury to or death of
a person or persons or damage to property arising from the use and occupancy of
the Premises and (without implying any consent by Landlord to the installation
thereof) the installation, operation, maintenance, repair or removal of any
equipment of Tenant located outside of the Premises (“Off-Premises
Equipment”).  If the use and occupancy of the Premises include any activity or
matter that is or may be excluded from coverage under a commercial general
liability policy (e.g., the sale, service or consumption of alcoholic
beverages), Tenant shall obtain such endorsements to the commercial general
liability policy or otherwise obtain insurance to insure all liability arising
from such activity or matter (including liquor liability, if applicable) in such
amounts as Landlord may reasonably require;

(b) Commercial Property Insurance.  (1) Cause of loss-special risk form
(formerly “all-risk”) or its equivalent insurance (including, but not limited
to, sprinkler leakage, ordinance and law, sewer back-up, flood, earthquake,
windstorm and collapse coverage) covering the full value of all alterations and
improvements and betterments in the Premises, naming Landlord and Landlord’s
mortgagee as additional loss payees as their interests may appear, and (2) cause
of loss-special risk form (formerly “all-risk”) or its equivalent insurance
covering the full value of all furniture, trade fixtures, equipment and personal
property (including property of Tenant or others) in the Premises or otherwise
placed in the Project by or on behalf of a Tenant Party (including Tenant’s
Off-Premises Equipment);

(c) Contractual Liability Insurance.  Contractual liability insurance sufficient
to cover Tenant’s indemnity obligations hereunder (but only if such contractual
liability insurance is not already included in Tenant’s commercial general
liability insurance policy);



WPBDOCS 8493398 5 

7/29/14 9

--------------------------------------------------------------------------------

 

(d) Commercial Auto Liability Insurance.  Commercial auto liability insurance
(if applicable) covering automobiles owned, hired or used by Tenant in carrying
on its business with limits not less than $1,000,000 combined single limit for
each accident, insuring Tenant (and naming as additional insureds Landlord,
Landlord’s property management company, Landlord’s asset management company and,
if requested in writing by Landlord, Landlord’s mortgagee);

(e) Worker’s Compensation Insurance; Employer’s Liability Insurance.  Worker’s
compensation insurance of $1,000,000 (or such larger amount if required by local
statute) and employer’s liability insurance of $1,000,000;

(f) Business Interruption Insurance.  Business interruption insurance covering
six (6) months of Base Rent under the Lease; and

(g) Comprehensive Crime.  Comprehensive crime coverage of $1,000,000.

7.2 Landlord’s Insurance.  Commencing on the Date of the Lease and continuing
throughout the Lease Term, Landlord shall maintain, as a minimum, the following
insurance policies:  (a) property insurance for the Building’s full replacement
value (excluding property required to be insured by Tenant), less a
commercially-reasonable deductible if Landlord so chooses, and (b) commercial
general liability insurance in an amount of not less than $3,000,000.  Landlord
may, but is not obligated to, maintain such other insurance and additional
coverages as it may deem necessary.  The cost of all insurance carried by
Landlord with respect to the Project shall be included in Operating Costs.  The
foregoing insurance policies and any other insurance carried by Landlord shall
be for the sole benefit of Landlord and under Landlord’s sole control, and
Tenant shall have no right or claim to any proceeds thereof or any other rights
thereunder.  Any insurance required to be maintained by Landlord may be taken
out under a blanket insurance policy or policies covering other buildings,
property or insureds in addition to the Building and Landlord.  In such event,
the costs of any such blanket insurance policy or policies shall be reasonably
allocated to the Project and the other properties covered by such policy or
policies as reasonably determined by Landlord and included as part of Operating
Costs.  Notwithstanding anything in this Lease to the contrary, Landlord’s
indemnity obligations under this Lease shall be limited to the extent any such
claim is insured against under the terms of any insurance policy maintained by
Landlord (or is required to be maintained by Landlord under the terms of this
Lease).

7.3 No Subrogation; Waiver of Property Claims.  Landlord and Tenant each waives
any claim it might have against the other for any damage to or theft,
destruction, loss, or loss of use of any property, to the extent the same is
insured against (or permitted to be self-insured against) under any insurance
policy of the types described in this article that covers the Project, the
Premises, Landlord’s or Tenant’s fixtures, personal property, leasehold
improvements, or business, or is required to be insured against under the terms
hereof, regardless of whether the negligence of the other party caused such Loss
(as defined in the Indemnification Article below).  Additionally, Tenant waives
any claim it may have against Landlord for any Loss to the extent such Loss is
caused by a terrorist act.  Each party shall cause its insurance carrier to
endorse all applicable policies waiving the carrier’s rights of recovery under
subrogation or otherwise against the other party.  Notwithstanding any provision
in this Lease to the contrary, Landlord, its agents, employees and contractors
shall not be liable to Tenant or to any party claiming by, through or under
Tenant for (and Tenant hereby releases Landlord and its servants, agents,
contractors, employees and invitees from any claim or responsibility for) any
damage to or destruction, loss, or loss of use, or theft of any property of any
Tenant Party located in or about the Project, caused by casualty, theft, fire,
third parties or any other matter or cause, regardless of whether the negligence
of any party caused such loss in whole or in part.  Tenant acknowledges that
Landlord shall not carry insurance on, and shall not be responsible for damage
to, any property of any Tenant Party located in or about the Project.

8. DEFAULT.

8.1 Events of Default.  Each of the following shall be an event of default
(“Event of Default”) under this Lease: (a) Tenant fails to make any payment of
Rent within five days after written notice from Landlord that the same is past
due (provided that Landlord shall not be required to provide such notice more
than two (2) times in any calendar year);  (b) Tenant or any Guarantor for
Tenant’s obligations under this Lease becomes bankrupt or insolvent or makes an
assignment for the benefit of creditors or takes the benefit of any insolvency
act, or if any debtor proceedings are taken by or against Tenant or any
Guarantor (and are not dismissed within sixty (60) days thereafter, in the event
of an involuntary filing); (c) Tenant transfers this Lease in violation of the
Assignment or Subletting article; (d) Tenant fails to deliver an estoppel
certificate or subordination agreement or maintain required insurance coverages
within five (5) Business Days after written notice that the same has not been
delivered within the time periods required by this Lease; (e) Tenant does not
comply with its obligations to vacate the Premises under the Relocation or End
of Term articles of this Lease; or (f) Tenant fails to perform any other
obligation under this Lease within twenty days of receipt of notice from
Landlord or the additional time, if any, that is reasonably necessary to
promptly and diligently cure the failure, after it receives written



WPBDOCS 8493398 5 

7/29/14 10

--------------------------------------------------------------------------------

 

notice from Landlord setting forth in reasonable detail the nature and extent of
the failure, provided that Tenant commences such cure within such twenty day
period and diligently pursues the same to completion.

8.2 Remedies.  If an Event of Default occurs, in addition to all remedies
provided by law, Landlord may declare the entire balance of all forms of Rent
due under this Lease for the remainder of the Lease Term to be forthwith due and
payable and may collect the then present value of the Rents (calculated using a
discount rate equal to the discount rate of the branch of the Federal Reserve
Bank closest to the Premises in effect as of the date of the default).  If this
Lease is rejected in any bankruptcy proceeding, Rent for the entire month in
which the rejection occurs shall be due and payable in full and shall not be
prorated.    If Landlord exercises its remedy to retake possession of the
Premises and collects from Tenant all forms of Rent due under this Lease for the
remainder of the Lease Term, Landlord shall account to Tenant, at the date of
the expiration of the Lease Term, for amounts actually collected by Landlord as
a result of a reletting, net of the Tenant’s obligations as specified above.

8.3 Landlord’s Right to Perform.  If an Event of Default occurs (or upon any
default resulting in an emergency involving immediate damage or injury),
Landlord may, but shall have no obligation to, perform the obligations of
Tenant, and if Landlord, in doing so, makes any expenditures or incurs any
obligation for the payment of money, including reasonable attorneys’ fees, the
sums so paid or obligations incurred shall be paid by Tenant to Landlord upon
receipt of a bill or statement to Tenant therefor. 

8.4 Late Charges, Interest, and Bad Checks.  If any payment due Landlord shall
not be paid within five days of the date when due, Tenant shall pay, in addition
to the payment then due, an administrative charge equal to the greater of (a) 5%
of the past due payment; or (b) $250.  All payments due Landlord shall bear
interest at the lesser of: (a) 12% per annum, or (b) the highest rate of
interest permitted to be charged by applicable law (“Default Interest Rate”),
accruing from the date the obligation arose through the date payment is actually
received by Landlord.  If any check given to Landlord for any payment is
dishonored for any reason whatsoever not attributable to Landlord, in addition
to all other remedies available to Landlord, upon demand, Tenant will reimburse
Landlord for all insufficient funds, bank, or returned check fees, plus an
administrative fee not to exceed the maximum amount prescribed by Section
68.065, Florida Statutes.  In addition, Landlord may require all future payments
from Tenant to be made by cashier’s check from a local bank or by Federal
Reserve wire transfer to Landlord’s account.

8.5 Limitations.  None of Landlord’s officers, employees, agents, directors,
shareholders, partners, members, managers, or affiliates shall ever have any
personal liability to Tenant.  No person holding Landlord’s interest shall have
any liability after such person ceases to hold such interest, except for any
liability accruing while such person held such interest.  Tenant shall look
solely to Landlord’s estate and interest in the Building (INCLUDING ANY PROCEEDS
OF INSURANCE, CONDEMNATION AND RENTS) for the satisfaction of any right or
remedy of Tenant under this Lease, and no other assets of Landlord shall be
subject to levy, execution, or other enforcement procedure for the satisfaction
of Tenant’s rights or remedies, or any other liability of Landlord to Tenant of
whatever kind or nature. No act or omission of Landlord or its agents shall
constitute an actual or constructive eviction of Tenant or a default by Landlord
as to any of its obligations under this Lease unless Landlord shall have first
received written notice from Tenant of the claimed default and shall have failed
to cure it after having been afforded reasonable time in which to do so, which
in no event shall be less than 30 days.  Further, Tenant waives any claims
against Landlord that Tenant does not make in writing within 30 days of the
onset of the cause of such claim.  Landlord and Tenant each waive all rights
(other than rights under the Estoppel Certificate and End of Term articles) to
consequential damages, lost profits, punitive damages, or special damages of any
kind. 

8.6 Default By Landlord.  Landlord shall be in default under this Lease if
Landlord fails to perform any of Landlord’s obligations under this Lease and the
failure continues for more than 30 days after notice from Tenant specifying the
default, or if the default is of a nature that it cannot be completely cured
within the 30 day period, if Landlord fails to begin curing the default within
the 30 day period or fails thereafter to cure the default within the time
reasonably necessary to do so, and if Landlord’s failure materially affects
Tenant’s use and occupancy of the Premises.    If Landlord fails to cure any
such default within the time periods set forth above, Tenant’s sole remedies
will be to commence an action against Landlord (i) seeking specific performance
of the obligation or obligations hereunder with respect to which Landlord is in
default if Tenant does not have an adequate remedy at law, or (ii) seeking
recovery of actual damages (but excluding any punitive and consequential
damages) incurred by Tenant as the direct result of Landlord’s default.  Tenant
will not be entitled to any right of deduction, offset, self-help or any right
to terminate this Lease as a result of any uncured default hereunder by
Landlord.

9. ALTERATIONS.  “Alterations” shall mean any alteration, addition, or
improvement in or on or to the Premises of any kind or nature, including any
improvements made, except for the Tenant Improvements.  Tenant shall make no
Alterations, other



WPBDOCS 8493398 5 

7/29/14 11

--------------------------------------------------------------------------------

 

than decorative Alterations, such as painting, wall coverings, floor coverings
or other non-structural alterations for which no building permit is required and
which do not affect any Building systems, and in the aggregate cost less than
$25,000, without the prior written consent of Landlord, which consent may be
withheld or conditioned in Landlord’s sole discretion.  However, Landlord will
not unreasonably withhold or delay consent to non-structural interior
Alterations, provided that they do not involve demolition of improvements,
affect utility services or Building systems, are not visible from outside the
Premises, and do not require other alterations, additions, or improvements to
areas outside the Premises.  Tenant shall reimburse Landlord, on demand, for the
actual out-of-pocket costs for the services of any third party employed by
Landlord to review or prepare any Alteration-related plan or other document for
which Landlord’s consent or approval is required.    If requested by Tenant, if
Landlord, or its agent or contractor performs or supervises the performance of
any Alterations, Tenant shall pay to Landlord an amount equal to 5% of the cost
of the work, as a supervisory fee  Except as expressly set forth in this Lease,
Landlord has made no representation or promise as to the condition of the
Premises, Landlord shall not perform any alterations, additions, or improvements
to make the Premises suitable and ready for occupancy and use by Tenant, and
Tenant shall accept possession of the Premises in its then “as-is”, “where-is”
condition, without representation or warranty of any kind by Landlord.  Except
for work to be performed by Landlord, before any Alterations are undertaken by
or on behalf of Tenant, Tenant shall deliver to Landlord any governmental permit
required for the Alterations and shall require any contractor performing work on
the Premises to obtain and maintain, at no expense to Landlord, workers’
compensation insurance as required by law, builder’s risk insurance in the
amount of the replacement cost of the applicable Alterations (or such other
amount reasonably required by Landlord), commercial general liability insurance,
and auto liability insurance (to include all automobiles owned, leased, hired or
borrowed), written on an occurrence basis with minimum limits of $2 million per
occurrence limit, $2 million general aggregate limit, $2 million personal and
advertising limit, and $2 million products/completed operations limit; which
coverage limits may be effected with umbrella coverage (including contractual
liability, broad form property damage and contractor’s protective liability
coverage). Contractor’s insurance shall contain an endorsement insuring the
Landlord and its managing agent (and, if requested, Landlord’s mortgagee) as
additional insureds and shall be primary over any other coverage available to
the Landlord. All Alterations by Tenant shall also comply with Landlord’s rules
and requirements for contractors performing work in the Project.

10. LIENS.  The interest of Landlord in the Premises shall not be subject in any
way to any liens, including construction liens, for improvements to or other
work performed in the Premises by or on behalf of Tenant.  Tenant shall have no
power or authority to create any lien or permit any lien to attach to the
present estate, reversion, or other estate of Landlord (or the interest of any
ground Landlord) in the Premises or in the Building and all mechanics,
materialmen, contractors, artisans, and other parties contracting with Tenant or
its representatives or privies as to the Premises or any part of the Premises
are charged with notice that they must look to the Tenant to secure payment of
any bill for work done or material furnished or for any other purpose during the
Lease Term.  These provisions are made with express reference to Section 713.10,
Florida Statutes.  Landlord and Tenant acknowledge and agree that there is no
requirement under this Lease that Tenant make any alterations or improvements to
the Premises and no improvements to be made by Tenant to the Premises constitute
“the pith of the lease” as provided in applicable Florida law.  If any lien is
filed against the Premises for work or materials claimed to have been furnished
to Tenant, Tenant shall cause it to be discharged of record or properly
transferred to a bond under Section 713.24, Florida Statutes, within ten days
after written notice to Tenant.  Further, Tenant shall indemnify, defend, and
save Landlord harmless from and against any damage or loss, including reasonable
attorneys’ fees, incurred by Landlord as a result of any liens or other claims
arising out of or related to work performed in the Premises by or on behalf of
Tenant.  Tenant shall notify every contractor making improvements to the
Premises that the interest of the Landlord in the Premises shall not be subject
to liens.

11. ACCESS TO PREMISES.  Landlord and persons authorized by Landlord shall have
the right, at all reasonable times, to enter and inspect the Premises and to
make repairs and alterations Landlord deems necessary, with reasonable prior
notice (which may be by telephone or e-mail), except in cases of emergency, when
no notice shall be required.  Tenant shall have access to the Building 24 hours
a day, seven days a week, 365 days a year, subject to Unavoidable Delays (as
defined in Section 29), emergencies, and otherwise in accordance with the terms
of this Lease.

12. COMMON AREAS.  The “Common Areas” of the Project include such areas and
facilities as delivery facilities, walkways, landscaped and planted areas, and
parking facilities and are those areas designated by Landlord for the general
use in common of occupants of the Project, including Tenant.  The Common Areas
shall at all times be subject to the exclusive control and management of
Landlord.  Landlord may grant third parties specific rights concerning portions
of the Common Areas.  Landlord may increase, reduce, improve, or otherwise alter
the Common Areas, otherwise make improvements, alterations, or additions to the
Project, and change the name or number by which the Building or Project is
known; provided that Landlord shall use commercial reasonable efforts so that
none of the foregoing shall unreasonably and materially interfere with Tenant's
conduct of its business or Tenant's use and enjoyment of the Premises,
including, without limitation, any access thereto or parking therefor.  Landlord
may also temporarily close the Common Areas to make repairs or improvements.  In
addition, Landlord may temporarily close the Building or



WPBDOCS 8493398 5 

7/29/14 12

--------------------------------------------------------------------------------

 

Project and preclude access to the Premises in the event of casualty,
governmental requirements, the threat of an emergency such as a hurricane or
other act of God, or if Landlord otherwise reasonably deems it necessary in
order to prevent damage or injury to person or property.  This Lease does not
create, nor will Tenant have any express or implied easement for, or other
rights to, air, light, or view over, from, or about the Project.

13. SECURITY INTEREST.  As security for Tenant’s obligations under this Lease,
Tenant grants to Landlord a security interest in this Lease and all property of
Tenant now or hereafter placed in or upon the Premises including, but not
limited to, all fixtures, furniture, inventory, machinery, equipment,
merchandise, furnishings, and other articles of personal property, and all
insurance proceeds of or relating to Tenant’s property and all accessions and
additions to, substitutions for, and replacements, products, and proceeds of the
Tenant’s property.  This Lease constitutes a security agreement under the
Florida Uniform Commercial Code.

14. CASUALTY DAMAGE.  If: (a) the Building shall be so damaged that substantial
reconstruction of the Building  shall, in Landlord’s opinion, be
required  (whether or not the Premises shall have been damaged by the casualty);
or (b) Landlord is not permitted to rebuild the Building  in substantially the
same form as it existed before the damage; or (c) the Premises shall be
materially damaged by casualty during the last two years of the Lease Term; or
(d) any mortgagee requires that the insurance proceeds be applied to the payment
of the mortgage debt; or (e) the damage is not covered by insurance maintained
by Landlord; then Landlord may, within 90 days after the casualty, give notice
to Tenant of Landlord’s election to terminate this Lease, and the balance of the
Lease Term shall automatically expire on the fifth day after the notice is
delivered.  If Landlord does not elect to terminate this Lease in accordance
with the preceding sentence,  or if the Premises or Building are partially
damaged (i.e., damage that does not require substantial reconstruction of the
Building,  and Landlord determines that the restoration can be completed within
12 months of the casualty), Landlord shall proceed with reasonable diligence to
restore the Building and the Premises to substantially the same condition they
were in immediately before the casualty.  However, Landlord shall not be
required to restore any unleased premises in the Building or any portion of
Tenant’s property, and Landlord’s obligation to repair or restore the Premises
shall be limited to the extent of insurance proceeds actually received by
Landlord due to the casualty and shall not include any improvements or
alterations performed by Tenant.    If this Lease is not terminated as set forth
above, if Landlord fails to fully complete such repair or restoration within
twelve (12) months from the date of such damage (such restoration period shall
be extended due to Unavoidable Delays as defined in Section 29), then in such
event, Tenant, as its sole and exclusive remedy, may terminate this Lease upon
thirty (30) days prior written notice to Landlord.  Rent shall abate in
proportion to the portion of the Premises not usable by Tenant as a result of
any casualty resulting in damage to the Building, as of the date on which the
Premises becomes unusable until the date the Premises are rendered tenantable
for the Permitted Use. Landlord shall not otherwise be liable to Tenant for any
inconvenience or annoyance to Tenant or injury to Tenant’s business resulting in
any way from the damage or the repairs, Tenant’s sole remedy being the right to
an abatement of Rent. 

15. CONDEMNATION.  If the whole or any substantial part of the Premises shall be
condemned by eminent domain or acquired by private purchase in lieu of
condemnation, this Lease shall terminate on the date on which possession of the
Premises is delivered to the condemning authority and Rent shall be apportioned
and paid to that date.  If no portion of the Premises is taken but a substantial
portion of the Building is taken, at Landlord’s option, this Lease shall
terminate on the date on which possession of such portion of the Building is
delivered to the condemning authority and Rent shall be apportioned and paid to
that date.  Tenant shall have no claim against Landlord for the value of any
unexpired portion of the Lease Term, nor shall Tenant be entitled to any part of
the Landlord’s condemnation award or private purchase price.  If this Lease is
not terminated as provided above, Rent shall abate in proportion to the portion
of the Premises condemned.

16. REPAIR AND MAINTENANCE.  Landlord shall repair and maintain in good order
and condition and comparable to other comparable class office buildings in Palm
Beach County, Florida, ordinary wear and tear excepted, the Common Areas,
mechanical and equipment rooms, the roof of the Building, the exterior walls of
the Building, the exterior windows of the Building, the structural portions of
the Building, the elevators, and the electrical, plumbing, mechanical, fire
protection, life safety, and HVAC systems servicing the Building.  However,
unless the Waiver of Subrogation section of this Lease applies, Tenant shall pay
the cost of any such repairs or maintenance resulting from acts or omissions of
Tenant, its employees, agents, or contractors.  Additionally, Landlord shall
replace the Building standard light bulbs and fluorescent light tubes in the
Premises at a Building standard charge to be paid by Tenant.  Tenant waives the
provisions of any law, or any right Tenant may have under common law, permitting
Tenant to make repairs at Landlord’s expense or to withhold Rent or terminate
this Lease based on any alleged failure of Landlord to make repairs. All costs
associated with the repair and maintenance obligations of Landlord under this
article shall be included in and constitute Operating Costs (except as may be
otherwise set forth in Section 5 hereof).  Except to the extent Landlord is
obligated to repair and maintain the Premises as provided above, Tenant shall,
at its sole cost, repair, replace, and maintain the Premises (including the
walls, ceilings, and floors in the Premises, and any specialized electrical,
plumbing, mechanical, fire protection, life safety and



WPBDOCS 8493398 5 

7/29/14 13

--------------------------------------------------------------------------------

 

HVAC systems servicing the Premises requested by Tenant exclusively for their
use) in a clean, attractive, first-class condition.  All replacements shall be
of equal quality and class to the original items replaced.  Tenant shall not
commit or allow to be committed any waste on any portion of the Premises.

17. ESTOPPEL CERTIFICATES.  From time to time, Tenant, on not less than ten
business days’ prior written notice, shall (i) execute and deliver to Landlord
an estoppel certificate in a form generally consistent with the requirements of
institutional lenders and certified to all or any of Landlord, any mortgagee or
prospective mortgagee, or prospective purchaser of the Building, and (ii) cause
any Guarantor to deliver to Landlord any estoppel certificate required under the
Guaranty.

18. SUBORDINATION.  This Lease is and shall be subject and subordinate to all
mortgages and ground leases that may now or hereafter affect the Building, and
to all renewals, modifications, consolidations, replacements, and extensions of
the leases and mortgages; provided that so long as Tenant is not in default
hereunder beyond the expiration of any applicable notice and cure periods, the
leasehold interest of Tenant under the Lease shall not be affected, disturbed,
interfered with or terminated by reason of a termination of any underlying
ground lease or any foreclosure or transfer or acquisition in lieu
thereof.  This article shall be self-operative and no further instrument of
subordination shall be necessary.  However, in confirmation of this
subordination, Tenant shall execute promptly any certificate that Landlord may
request.  If any ground or underlying lease is terminated, or if the interest of
Landlord under this Lease is transferred by reason of or assigned in lieu of
foreclosure or other proceedings for enforcement of any mortgage, or if the
holder of any mortgage acquires a lease in substitution for the mortgage, or if
this Lease is terminated by termination of any lease or by foreclosure of any
mortgage to which this Lease is or may be subordinate, then Tenant will, at the
option to be exercised in writing by the landlord under any ground or underlying
lease or the purchaser, assignee, or tenant, as the case may be (a) attorn to it
and will perform for its benefit all the terms, covenants, and conditions of
this Lease on Tenant’s part to be performed with the same force and effect as if
the landlord or the purchaser, assignee, or tenant were the landlord originally
named in this Lease, or (b) enter into a new lease with the landlord or the
purchaser, assignee, or tenant for the remainder of the Lease Term and otherwise
on the same terms, conditions, and rents as provided in this Lease.

19. INDEMNIFICATION.  To the fullest extent provided by law, and subject to the
waiver of subrogation provision of this Lease, Tenant shall defend, indemnify,
and hold harmless Landlord and its representatives and agents from and against
all claims, demands, liabilities, causes of action, suits, judgments, damages,
and expenses (including reasonable attorneys’ fees) arising from any injury to
or death of any person or the damage to or theft, destruction, loss, or loss of
use of, any property or inconvenience (a “Loss”) (i) occurring in or on the
Project (other than within the Premises) to the extent caused by the negligence
or willful misconduct of Tenant; any assignees claiming by, through, or under
Tenant; any subtenants claiming by, through, or under Tenant; and any of their
respective agents, contractors, officers, employees, licensees, guests and
invitees (a “Tenant Party”), (ii) occurring in the Premises, or (iii) arising
out of the installation, operation, maintenance, repair or removal of any
property of any Tenant Party located in or about the Project.  It being agreed
that clauses (ii) and (iii) of this indemnity are intended to indemnify Landlord
and its agents against the consequences of their own negligence or fault, even
when Landlord or its agents are jointly, comparatively, contributively, or
concurrently negligent with Tenant, and even though any such claim, cause of
action or suit is based upon or alleged to be based upon the strict liability of
Landlord or its agents; however, such indemnity shall not apply to the sole or
gross negligence or willful misconduct of Landlord and its agents.  To the
fullest extent provided by law, and subject to the waiver of subrogation
provision of this Lease, Landlord shall defend, indemnify, and hold harmless
Tenant and its agents from and against all claims, demands, liabilities, causes
of action, suits, judgments, damages, and expenses (including reasonable
attorneys’ fees) for any Loss arising from any occurrence in or on the
Building’s Common Areas to the extent caused by the negligence or willful
misconduct of Landlord or its agents, contractors, officers or employees.  The
indemnities set forth in this Lease shall survive termination or expiration of
this Lease and shall not terminate or be waived, diminished or affected in any
manner by any abatement or apportionment of Rent under any provision of this
Lease.  If any proceeding is filed for which indemnity is required hereunder,
the indemnifying party agrees, upon request therefor, to defend the indemnified
party in such proceeding at its sole cost utilizing counsel satisfactory to the
indemnified party.

20. NO WAIVER.  The failure of a party to insist on the strict performance of
any provision of this Lease or to exercise any remedy for any default shall not
be construed as a waiver.  The waiver of any noncompliance with this Lease shall
not prevent subsequent similar noncompliance from being a default.  No waiver
shall be effective unless expressed in writing and signed by the waiving
party.  No notice to or demand on a party shall of itself entitle the party to
any other or further notice or demand in similar or other circumstances.  The
receipt by Landlord of any Rent after default on the part of Tenant (whether the
Rent is due before or after the default) shall not excuse any delays as to
future Rent payments and shall not be deemed to operate as a waiver of any
then-existing default by Tenant or of the right of Landlord to enforce the
payment of any other Rent reserved in this Lease or to pursue eviction or any
other remedies available to Landlord.  No payment by Tenant, or receipt by
Landlord, of a lesser amount than the Rent actually owed under the terms of this
Lease shall be deemed to be anything other than a payment on account of the
earliest stipulated Rent.  No



WPBDOCS 8493398 5 

7/29/14 14

--------------------------------------------------------------------------------

 

endorsement or statement on any check or any letter accompanying any check or
payment of Rent will be deemed an accord and satisfaction.  Landlord may accept
the check or payment without prejudice to Landlord’s right to recover the
balance of the Rent or to pursue any other remedy.  It is the intention of the
parties that this article will modify the common law rules of waiver and
estoppel and the provisions of any statute that might dictate a contrary result.

21. SERVICES AND UTILITIES.  Landlord shall furnish the following services:  (a)
air conditioning year round and heating in season (b) janitorial and general
cleaning service on Business Days; (c) passenger elevator service to all floors
of the Building; and (d) common restroom facilities and necessary lavatory
supplies, including hot and cold running water  Landlord shall have no
obligation to provide any electric utilities or services to the Premises and
Tenant shall be solely responsible for and shall promptly pay all charges for
electricity used or consumed in the Premises, including all costs associated
with the provision of separate meters for the Premises.  Landlord shall have the
right to select the Building’s electric service provider and to switch providers
at any time.  Tenant’s use of electrical, HVAC or other services furnished by
Landlord shall not exceed, either in voltage, rated capacity, use, or overall
load, that which Landlord deems to be standard for the Building.  Tenant shall
pay all costs associated with any such additional utility usage, including the
installation of separate meters.  In no event shall Landlord be liable for
damages resulting from the failure to furnish any service, and any interruption
or failure shall in no manner entitle Tenant to any remedies including abatement
of Rent. Tenant acknowledges and agrees that (i) there will be a central
heating, ventilation and air conditioning system serving the Project (the
“Central HVAC System”), (ii) certain costs and expenses attributable to the
Premises with respect to the Central HVAC System will be separately metered or
monitored by Landlord, and (iii) Tenant shall pay, as Additional Rent, on a
monthly basis, all separately metered or monitored costs and expenses
attributable to the Premises, including, separately metered chiller water use
charges with respect to the Central HVAC System, as determined in accordance
with Tenant’s use thereof.  Tenant shall separately arrange with, and pay
directly to, the applicable local public authorities or utilities, as the case
may be, for the furnishing, installation and maintenance of all utilities,
telephone services and equipment required by Tenant in the use of the
Premises.  If at any time during the Lease Term the Project has any type of
access control system for the Parking Areas or the Building,  Tenant shall be
provided the initial cards for all occupants of the Premises from Landlord, and
shall pay for lost, damaged or stolen cards at the then Building standard
charge.  If Tenant desires any service which Landlord has not specifically
agreed to provide in this Lease, such as private security systems or
telecommunications services serving the Premises, Tenant shall procure such
service directly from a reputable third party service provider (“Provider”) for
Tenant’s own account.  Tenant shall require each Provider to comply with the
Building’s rules and regulations, all laws, and Landlord’s reasonable policies
and practices for the Building.  Tenant acknowledges Landlord’s current policy
that requires all Providers utilizing any area of the Project outside the
Premises to be approved by Landlord and to enter into a written agreement
acceptable to Landlord prior to gaining access to, or making any installations
in or through, such area.  Accordingly, Tenant shall give Landlord written
notice sufficient for such purposes.

22. SECURITY DEPOSIT.  The Security Deposit shall be held by Landlord as
security for Tenant’s full and faithful performance of this Lease including the
payment of Rent.  Tenant grants Landlord a security interest in the Security
Deposit.  The Security Deposit may be commingled with other funds of Landlord
and Landlord shall have no liability for payment of any interest on the Security
Deposit.  Landlord may apply the Security Deposit to the extent required to cure
any default by Tenant.  If Landlord so applies the Security Deposit, Tenant
shall deliver to Landlord the amount necessary to replenish the Security Deposit
to its original sum within five days after notice from Landlord.  The Security
Deposit shall not be deemed an advance payment of Rent or a measure of damages
for any default by Tenant, nor shall it be a defense to any action that Landlord
may bring against Tenant.

23. GOVERNMENTAL REGULATIONS.  Tenant shall promptly comply with all laws,
codes, and ordinances of governmental authorities, including the Americans with
Disabilities Act of 1990 and all similar present or future laws; provided
however, that in no event shall the foregoing require Tenant to make any
alterations or improvements to the Premises, structural or otherwise unless such
alterations are required due to any Tenant Improvements or other Alterations
performed by or on behalf of Tenant, or arising from Tenant’s specific use.

24. SIGNS.  No signage shall be placed by Tenant on any portion of the
Project.  However, Tenant shall be permitted to place a sign bearing its name in
a location approved by Landlord near the entrance to the Premises (at Landlord’s
cost) and will be furnished a single listing of its name in the Building’s
directory (at Landlord’s cost), all in accordance with the criteria adopted from
time to time by Landlord for the Project.  Any changes or additional listings in
the directory shall be furnished (subject to availability of space) for the then
Building standard charge.  As long as Tenant is not in default under this Lease
beyond any applicable grace periods, based on availability, Tenant shall be
entitled to have its name placed on the Building’s monument sign facing Lake
Victoria Gardens Drive as shown on EXHIBIT “F” (at Tenant’s sole cost and
expense), subject to the following terms and conditions:  (i) Landlord shall
have the right to designate design standards relating to the placement of names
on the monument sign, including the size, material, shape, color, and lettering
of any names on the monument sign; and (ii) Tenant’s signage shall comply with
all applicable governmental requirements (applications for approval, if
required, shall be at Tenant’s sole cost and expense).  Landlord



WPBDOCS 8493398 5 

7/29/14 15

--------------------------------------------------------------------------------

 

shall have the right to remove Tenant’s name or sign from the monument sign, if,
any time during the Lease Term, Tenant (a) assigns this Lease, (b) sublets more
than 30% of the Premises, or (c) ceases to occupy at least 25,960 rentable
square feet of space in the Building.  Tenant’s sign shall be removed at
Tenant’s sole cost at the end of the Lease Term or earlier termination of the
Lease and all damage promptly repaired at Tenant’s cost.  The signage rights
granted to Tenant under this article shall not prohibit Landlord from granting
other tenants the right to install signage on the monument or the Building.

25. BROKER.   Tenant represents and warrants that it neither consulted nor
negotiated with any broker or finder regarding the Premises, except the
Landlord’s Broker and Tenant’s Broker, who shall be paid by Landlord pursuant to
a separate written agreement (and Landlord shall indemnify and hold Tenant
harmless from and against any claims regarding such commissions), provided that
neither the foregoing nor anything else in this Lease is intended, or shall be
construed, to grant such Brokers any rights under this Lease or make them third
party beneficiaries of this Lease.  Each of Landlord and Tenant shall indemnify,
defend, and hold the other harmless from and against any claims for commissions
from any real estate broker other than the Landlord’s Broker and Tenant’s Broker
with whom it has dealt in connection with this Lease.  The terms of this Article
shall survive the expiration or earlier termination of this Lease.

26. END OF TERM.  Tenant shall surrender the Premises to Landlord at the
expiration or sooner termination of this Lease in good order and condition,
broom-clean, except for reasonable wear and tear. Tenant shall be liable to
Landlord for all damages, including consequential damages, that Landlord may
suffer by reason of any holding over by Tenant, and Tenant shall indemnify,
defend, and save Landlord harmless against all costs, claims, loss, or liability
resulting from delay by Tenant in so surrendering the Premises, including any
claims made by any succeeding Tenant arising from the delay.  All Alterations
made by Landlord or Tenant to the Premises shall become Landlord’s property on
the expiration or sooner termination of the Lease Term.  On the expiration or
sooner termination of the Lease Term, Tenant, at its expense, shall remove from
the Premises all of Tenant’s personal property, and all Alterations (including,
computer and telecommunications wiring) that Landlord designates by notice to
Tenant.  Tenant shall also repair any damage to the Premises caused by the
removal.  Any items of Tenant’s property that shall remain in the Premises after
the expiration or sooner termination of the Lease Term, may, at the option of
Landlord, be deemed to have been abandoned, and in that case, those items may be
retained by Landlord as its property to be disposed of by Landlord, without
accountability to Tenant or any other party, in the manner Landlord shall
determine, at Tenant’s expense.

27. ATTORNEYS’ FEES.  The prevailing party in any litigation arising out of or
in any manner relating to this Lease, including the declaration of any rights or
obligations under this Lease, shall be entitled to recover from the losing party
reasonable attorneys’ fees and costs.  In addition, if Landlord becomes a party
to any suit or proceeding affecting the Premises or involving this Lease or
Tenant's interest under this Lease, other than a suit between Landlord and
Tenant, or if Landlord engages counsel to collect any of the amounts owed under
this Lease, or to enforce performance of any of the agreements, conditions,
covenants, provisions, or stipulations of this Lease, without commencing
litigation, then the costs, expenses, and reasonable attorneys' fees and
disbursements incurred by Landlord shall be paid to Landlord by Tenant.

28. NOTICES.  Any notice to be given under this Lease may be given either by a
party itself or by its attorney or agent and shall be in writing and delivered
by hand, by nationally recognized overnight air courier service (such as FedEx),
or by the United States Postal Service, registered or certified mail, return
receipt requested, in each case addressed to the respective party at the party’s
notice address.  A notice shall be deemed effective upon receipt or the date
sent if it is returned to the addressor because it is refused, unclaimed, or the
addressee has moved.

29. IMPOSSIBILITY OF PERFORMANCE.  For purposes of this Lease, the term
“Unavoidable Delay” shall mean any delays due to strikes, lockouts, civil
commotion, war or warlike operations, acts of terrorism, acts of a public enemy,
acts of bioterrorism, epidemics, quarantines, invasion, rebellion, hostilities,
military or usurped power, sabotage, government regulations or controls,
inability to obtain any material, utility, or service because of governmental
restrictions, hurricanes, floods, or other natural disasters, acts of God, or
any other cause beyond the direct control of the party delayed.  Notwithstanding
anything in this Lease to the contrary, if Landlord or Tenant shall be delayed
in the performance of any act required under this Lease by reason of any
Unavoidable Delay, then provided notice of the Unavoidable Delay is given to the
other party within ten days after its occurrence, performance of the act shall
be excused for the period of the delay and the period for the performance of the
act shall be extended for a reasonable period, in no event to exceed a period
equivalent to the period of the delay.  The provisions of this article shall not
operate to excuse Tenant from the payment of Rent or from surrendering the
Premises at the end of the Lease Term, and shall not operate to extend the Lease
Term.  Delays or failures to perform resulting from lack of funds or the
increased cost of obtaining labor and materials shall not be deemed delays
beyond the direct control of a party.



WPBDOCS 8493398 5 

7/29/14 16

--------------------------------------------------------------------------------

 

30. RELOCATION OF TENANT.  Landlord may move Tenant from any space added to the
Premises after the Date of this Lease that is not on the same floor as and
contiguous to the original Premises (the “Relocatable Expansion Space”) to a
reasonably equivalent space comparable in size and layout within the Project
(the “Relocation Space”) on not less than 60 days’ notice to Tenant.  If
Landlord relocates Tenant from any Relocatable Expansion Space, Landlord shall
perform the interior improvements to the Relocation Space of approximate
equivalence to the interior improvements in the Relocatable Expansion Space and
pay the reasonable costs of moving Tenant’s property to the Relocation
Space.  Landlord will also reimburse Tenant for reasonable costs of replacement
of stationery, computer and telephone relocation.  Such a relocation shall not
terminate or otherwise modify this Lease except that from and after the date of
the relocation, the “Premises” shall refer to the original Premises and the
Relocation Space into which Tenant has been moved rather than the Relocatable
Expansion Space.  If the rentable area of the Relocation Space is more or less
than the rentable area of the Relocatable Expansion Space, then the Base Rent
and Tenant’s Allocated Share shall be appropriately adjusted.  

31. PARKING.  Tenant shall be entitled to use no more than the number of parking
spaces in the Parking Areas specified in the Basic Lease Information and Defined
Terms article of this Lease.  The parking spaces may only be used by principals,
employees, assignees, subtenants and contractors of Tenant.  “Parking Areas”
shall mean the areas available for automobile parking in connection with the
Building as those areas may be designated by Landlord from time to time.  Except
for particular spaces and areas designated from time to time by Landlord for
reserved parking, if any, all parking in the Parking Areas shall be on an
unreserved, first-come, first-served basis.  Landlord reserves the right to (a)
reduce the number of spaces in the Parking Areas, as long as the number of
parking spaces remaining is in compliance with all applicable governmental
requirements; (b) to reserve spaces for the exclusive use of specific parties;
and (c) change the access to the Parking Areas, provided that Tenant continues
to have access to 105 covered unreserved spaces in the Parking Areas; and none
of the foregoing shall entitle Tenant to any claim against Landlord or to any
abatement of Rent.  Landlord shall have no liability to Tenant for unauthorized
parking in reserved spaces, and shall not be required to tow any unauthorized
vehicles.  Landlord may, in its discretion, from time to time, change the
location of any reserved spaces Notwithstanding anything to the contrary
contained in this Lease, Landlord shall have no liability whatsoever for any
property damage or loss which may occur in the Parking Area, or as a result of
or in connection with the parking of motor vehicles in any of the parking
spaces.

32. FINANCIAL REPORTING.  The following shall apply if at any time Tenant is not
a publicly traded company.  From time to time, but no more than once per year in
the absence of a default by Tenant, or in connection with a sale or refinancing
by Landlord, at Landlord’s request, Tenant shall cause the following financial
information to be delivered to Landlord, at Tenant’s sole cost and expense, upon
not less than ten days’ advance written notice from Landlord:  (a) a current
financial statement, including a balance sheet a statement of income and
expenses, for Tenant and Tenant’s financial statements for the previous two
accounting years, (b) a current financial statement for any guarantor(s) of this
Lease and the guarantor’s financial statements for the previous two accounting
years, and (c) such other financial information pertaining to Tenant or any
guarantor as Landlord or any lender or purchaser of Landlord may reasonably
request.  All financial statements shall be prepared in accordance with
generally accepted accounting principles consistently applied and, if such is
the normal practice of Tenant, shall be audited by an independent certified
public accountant.  Tenant hereby authorizes Landlord, from time to time,
without notice to Tenant, to obtain a credit report or credit history on Tenant
from any credit reporting company.

33. WATER OR MOLD NOTIFICATION.  To the extent Tenant or its agents or employees
discover any water leakage, water damage or mold in or about the Premises or
Project, Tenant shall promptly notify Landlord thereof in writing.  Mold is a
naturally occurring substance.  Mold is found both indoors and outdoors.  The
presence of mold may cause property damage or health problems.  Unless the
presence of mold is caused by Landlord’s failure to comply with its obligations
under this Lease, Landlord shall not be liable for any loss, damage or personal
injury suffered by Tenant, or any of the Tenant’s officers, directors,
employees, or invitees, due to the presence of mold in or around the
Building.  Unless the presence of mold is caused by landlord’s failure to comply
with its obligations under this Lease, Tenant acknowledges that it shall be
Tenant’s responsibility to undertake necessary measures within Tenant’s control
to retard and prevent mold from accumulating within the Premises, including, but
not limited to, the following:  (a) maintaining appropriate climate control
within the Premises; (b) maintaining the cleanliness of the Premises; (c)
removing visible moisture accumulations on windows, window sills, walls, floors,
ceilings and other surfaces as soon as reasonably possible; and (d) not blocking
or covering any heating, ventilating or air conditioning ducts within the
Premises.  Tenant shall report immediately in writing to Landlord any evidence
of mold or of a water leak or excessive moisture within the Premises, or the
Building, of which Tenant becomes aware.  Should Tenant desire a mold inspection
or additional information about mold, Tenant should contact a professional in
this field.  If Landlord determines that any material concentrations of mold
species or mold concentrations are detected in the Premises that are not found
in air samples taken in the exterior of the Building and which, in the
reasonable business judgment of Landlord, pose a hazard to the health and safety
of the occupants of the Premises, and such mold species or mold concentrations
were not introduced or caused by Tenant, its agents, employees, subtenants, or
contractors (including



WPBDOCS 8493398 5 

7/29/14 17

--------------------------------------------------------------------------------

 

but not limited to due to Tenant’s failure to make repairs to the Premises as
required of Tenant under this Lease), Landlord shall remediate any such excess
mold concentrations and/or species within the Building, the cost of which shall
be included in Operating Costs.  If such mold concentrations or species are
caused by Tenant, its agents, employees, subtenants, or contractors, then Tenant
shall remediate any such excess mold concentrations at Tenant’s sole cost and
expense.

34. UBTI.  Landlord and Tenant agree that all Rent payable by Tenant to Landlord
shall qualify as “rents from real property” within the meaning of both Sections
512(b)(3) and 856(d) of the Internal Revenue Code of 1986, as amended (the
“Code”) and the U.S. Department of Treasury Regulations promulgated thereunder
(the “Regulations”).  In the event that Landlord, in its sole and absolute
discretion, determines that there is any risk that all or part of any Rent shall
not qualify as “rents from real property” for the purposes of Sections 512(b)(3)
or 856(d) of the Code and the Regulations promulgated thereunder, Tenant agrees
(a) to cooperate with Landlord by entering into such amendment or amendments as
Landlord deems necessary to qualify all Rents as “rents from real property,” and
(b) to permit an assignment of this Lease; provided, however, that any
adjustments required pursuant to this Section 25.28 shall be made so as to
produce the equivalent Rent (in economic terms) payable prior to such
adjustment.

35. PROHIBITED PERSONS AND TRANSACTIONS.  Tenants represents and warrants that
neither it nor, to its knowledge, any of its affiliates, nor any of its
respective partners, members, shareholders or other equity owners, and none of
their respective employees, officers, directors, representatives or agents is,
nor will they become, a person or entity with whom U.S. persons or entities are
restricted from doing business under regulations of the Office of Foreign Assets
Control (“OFAC”) of the Department of the Treasury (including those named on
OFAC’s Specially Designated Nationals and Blocked Persons List) or under any
statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not and
will not Transfer this Lease to, contract with or otherwise engage in any
dealings or transactions or be otherwise associated with such persons or
entities.

36. ERISA.  Tenant represents that (i) neither Tenant nor any entity controlling
or controlled by Tenant owns a ten percent (10%) or more interest (within the
meaning of Prohibited Transaction Class Exemption 84-14) in JPMorgan Chase Bank,
N.A.  (“JPMorgan”) or any of JPMorgan's affiliates, and (ii) neither JPMorgan,
nor, to Tenant's actual knowledge (after having used reasonable efforts to
ascertain the accuracy of such information), any of its affiliates, owns a ten
percent (10%) or more interest in Tenant or any entity controlling or controlled
by Tenant.

37. EXISTING GENERATOR.  Tenant, at its sole expense, shall have the use of the
existing power generator (previously serving the seventh floor of the Building)
(“Generator”).  The Generator shall be used solely for Tenant’s own business
purposes in the event Tenant’s primary electrical service is interrupted and not
for the benefit of any other tenant or occupant of the Building.  Upon the
expiration or earlier termination of the Lease, if Landlord so directs by
written notice to Tenant, the Generator Equipment (as defined below) or any part
of it shall be removed by Tenant, at Tenant’s sole expense, and Tenant shall, at
its sole expense, repair and restore the portion of the Project affected by the
removal.  Tenant may otherwise not remove the Generator which shall remain
Landlord’s property.  Tenant shall be solely liable for all costs, claims, and
damages (and shall indemnify, defend, and hold Landlord harmless from and
against all such matters) related to environmental contamination or fuel spills
related in any way to Tenant’s operation of the Generator.

37.1 Installation/Operation.  No changes to the Generator or its related
equipment, wiring, and connections to the Premises (together with the Generator,
the “Generator Equipment”); shall be made without the prior written consent of
Landlord, which shall not be unreasonably withheld.  Landlord shall have the
right, in its sole discretion, to disapprove any work that voids or adversely
affects any warranty.  Tenant, at its sole expense, shall operate the Generator
Equipment in accordance with all applicable laws and requirements of all
governmental and quasi-governmental authorities having jurisdiction over the
Building (the “Codes”), including obtaining all permits required, and with all
requirements or recommendations of Landlord’s insurer, lender, or both, and
Landlord’s reasonable rules and regulations.  Tenant shall pay the electrical
utility provider directly for the electricity consumed or as billed by Landlord,
if any.  Landlord shall not be liable to Tenant for any stoppages or shortages
of electrical power furnished to the Generator because of any act, omission, or
requirement of any electrical utility provider, or the act or omission of any
other tenant or licensee of the Project, or for any other cause beyond the
control of Landlord.  Landlord may from time to time relocate the Equipment, or
any part of it, to other areas in, at, or upon the Project.  Upon relocation of
the Equipment, Tenant’s means of access and cabling will be relocated by
Landlord or, at Landlord’s option, by Tenant, as required to operate and
maintain the Equipment.

37.2 Service Contract.  As part of its repair and  maintenance obligation,
Tenant shall enter into an annual contract with a generator repair firm, fully
licensed to repair generators in the State of Florida, which firm shall: (a)
regularly service and inspect the Generator Equipment on a monthly basis,
changing parts as required; (b) perform emergency and extraordinary repairs on
the Generator Equipment; and (c) keep a detailed record of all Generator
Equipment services performed on the Premises and



WPBDOCS 8493398 5 

7/29/14 18

--------------------------------------------------------------------------------

 

prepare a yearly service report to be furnished to Tenant at the end of each
calendar year.  Tenant shall furnish to Landlord, at the end of each calendar
year, a copy of the yearly service report.  Not later than 30 days prior to the
Commencement Date and annually thereafter, Tenant shall furnish to Landlord a
copy of the maintenance contract described above and proof that the annual
premium for the maintenance contract has been paid.

37.3 No Liability.  Landlord shall have no responsibility or liability for the
conduct or safety of any of Tenant’s representatives, or repair, maintenance,
and engineering personnel while in any part of the Project; and shall not be
liable for any charge, fine, cost, expense, or damage to the Generator Equipment
or any part of the Project, unless proximately caused solely by Landlord’s gross
negligence or willful misconduct.  Tenant shall give Landlord prompt written
notice of any accident to any equipment of Landlord.  Landlord shall not be
liable for any latent defect or change or modification in the Project or Site,
nor for any damage to property or persons caused by any overflow or leakage of
water, steam, gas, electricity, or any other substance from any other generator
whatsoever, except for such damage caused by the gross negligence or willful
misconduct of Landlord.  Tenant shall be solely responsible for any loss or
damage to the Generator arising from casualty, fire, flood, tornado, or other
acts of God.

37.4 Discontinuance.  If Tenant fails to cure a default under this Section 37
within five Business Days after notice of non-compliance from Landlord, Landlord
may require Tenant to discontinue Tenant’s Generator use.

38. GENERAL PROVISIONS.

38.1 Construction Principles.  The words “including” and “include” and similar
words will not be construed restrictively to limit or exclude other items not
listed.  This Lease has been negotiated “at arm’s-length” by Landlord and
Tenant, each having the opportunity to be represented by legal counsel of its
choice and to negotiate the form and substance of this Lease.  Therefore, this
Lease shall not be more strictly construed against either party because one
party may have drafted this Lease.  If any provision of this Lease is determined
to be invalid, illegal, or unenforceable, the remaining provisions of this Lease
shall remain in full force, if the essential provisions of this Lease for each
party remain valid, binding, and enforceable.  The parties may amend this Lease
only by a written agreement of the parties.  This Lease shall constitute the
entire agreement of the parties concerning the matters covered by this
Lease.  All prior understandings and agreements had between the parties
concerning those matters, including all preliminary negotiations, lease
proposals, letters of intent, and similar documents, are merged into this Lease,
which alone fully and completely expresses the understanding of the
parties.  The provisions of this Lease may not be explained, supplemented, or
qualified through evidence of trade usage or a prior course of dealings.  In
entering into this Lease, neither party has relied upon any statement,
representation, warranty, or agreement of the other party except for those
expressly contained in this Lease.  There are no conditions precedent to the
effectiveness of this Lease, other than those expressly stated in this
Lease.  Landlord and Tenant intend that faxed or PDF format signatures
constitute original signatures binding on the parties.  This Lease shall bind
and inure to the benefit of the heirs, personal representatives, and, except as
otherwise provided, the successors and assigns of the parties to this
Lease.  Each provision of this Lease shall be deemed both a covenant and a
condition and shall run with the land.  Any liability or obligation of Landlord
or Tenant arising during the Lease Term shall survive the expiration or earlier
termination of this Lease.

38.2 Radon Gas.  The following notification is provided under Section
404.056(5), Florida Statutes:  “Radon is a naturally occurring radioactive gas
that, when it has accumulated in a building in sufficient quantities, may
present health risks to persons who are exposed to it over time.  Levels of
radon that exceed federal and state guidelines have been found in buildings in
Florida.  Additional information regarding radon and radon testing may be
obtained from your county health department.”

38.3 Corporate Seal.  The scroll seal set forth immediately below the signature
of the individual executing this Lease on Tenant’s behalf has been adopted by
the corporation as its seal for the purpose of execution of this Lease and the
scroll seal has been affixed to this Lease as the seal of the corporation and
not as the personal or private seal of the officer executing this Lease on
behalf of the corporation.

38.4 Exhibits.  All exhibits, riders, and addenda attached to this Lease shall,
by this reference, be incorporated into this Lease.  The following exhibits are
attached to this Lease:

EXHIBIT “A”

–

Legal Description of the Project

EXHIBIT “B”

–

Location of Premises

EXHIBIT “C”

–

Intentionally Omitted

EXHIBIT “D”

–

Rules and Regulations

EXHIBIT “E”

EXHIBIT “F”

–

–

Tenant Improvements

Monument Signage





WPBDOCS 8493398 5 

7/29/14 19

--------------------------------------------------------------------------------

 

 

39. JURY WAIVER; COUNTERCLAIMS.  LANDLORD AND TENANT KNOWINGLY, INTENTIONALLY,
AND VOLUNTARILY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM
INVOLVING ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
LEASE.

40. QUIET POSSESSION.  So long as an Event of Default is not occurring, and
subject to the Lease terms, Tenant shall have peaceable and quiet enjoyment of
the Premises during the Term from interference caused by Landlord, or any party
acting by, through, or under Landlord.

IN WITNESS WHEREOF, this Lease has been executed on behalf of Landlord and
Tenant as of the Date of this Lease.

WITNESSES:

 

 

_____________________________________

Signature of Witness 1

 

_____________________________________

Print or type name of Witness 1

 

_____________________________________

Signature of Witness 2

 

_____________________________________

Print or type name of Witness 2

 

 

LANDLORD:

 

3801 PGA ACQUISITION COMPANY, a Delaware corporation

 

 

By: ____________________________________

Name:  _________________________________

Title:  __________________________________

 

[CORPORATE SEAL]

 

Date Executed:  ___________________________

 

 

_____________________________________

Signature of Witness 1

 

_____________________________________

Print or type name of Witness 1

 

_____________________________________

Signature of Witness 2

 

_____________________________________

Print or type name of Witness 2

 

 

TENANT:

 

BANKRATE, INC., a Delaware corporation

 

 

 

By: ____________________________________

Name:  _________________________________

Title*:  __________________________________

 

[CORPORATE SEAL]

 

Date Executed:  ________________________

 

*Must be the President, any Vice President, or Chief Executive Officer

 

WPBDOCS 8493398 5 

7/29/14 20

--------------------------------------------------------------------------------

 

 

EXHIBIT “A”

LEGAL DESCRIPTION OF THE PROJECT

 

PARCEL 1:

Parcel “C”, THE MEDICAL MALL AT PALM BEACH GARDENS PLAT 1, according to the Plat
thereof, as recorded in Plat Book 74, Page 80, of the Public Records of Palm
Beach County, Florida.

PARCEL 2:

TOGETHER WITH a non-exclusive easement for the purpose of access, ingress and
egress upon Parcel “B”, THE MEDICAL MALL AT PALM BEACH GARDENS PLAT 1, according
to the Plat thereof, as recorded in Plat Book 74, Page 80, pursuant to
Covenants, Restrictions and Easements recorded in Official Records Book 11936,
Page 752, of the Public Records of Palm Beach County, Florida.

 

A - 1

WPBDOCS 8493398 5 

7/29/14 

--------------------------------------------------------------------------------

 

 

EXHIBIT “B”

LOCATION OF PREMISES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The above plan is for location of Premises only and is not a representation by
Landlord as to any other improvements shown.

 

B - 1

WPBDOCS 8493398 5 

7/29/14 

--------------------------------------------------------------------------------

 

 

EXHIBIT “C”

Intentionally Omitted

 

C - 1

WPBDOCS 8493398 5 

7/29/14 

--------------------------------------------------------------------------------

 

 

EXHIBIT “D”

RULES AND REGULATIONS

The following rules and regulations shall apply to the Premises, the Building,
any parking garage or other parking lot or facility associated therewith, and
the appurtenances thereto:

1. Sidewalks, doorways, vestibules, halls, stairways, and other similar areas
shall not be obstructed by tenants or used by any tenant for purposes other than
ingress and egress to and from their respective leased premises and for going
from one to another part of the Building.  The halls, passages, exits,
entrances, elevators, stairways, balconies and roof are not for the use of the
general public and Landlord shall, in all cases, retain the right to control and
prevent access thereto by all persons whose presence in the judgment of
Landlord, reasonably exercised, shall be prejudicial to the safety, character,
reputation and interests of the Project.  No Tenant Party shall go upon the roof
of the Project.

2. Plumbing, fixtures and appliances shall be used only for the purposes for
which designed, and no sweepings, rubbish, rags or other unsuitable material
shall be thrown or deposited therein.  Damage resulting to any such fixtures or
appliances from misuse by a tenant or its agents, employees or invitees, shall
be paid by such tenant.

3. No signs, advertisements or notices (other than those that are not visible
outside the Premises) shall be painted or affixed on or to any windows or doors
or other part of the Building without the prior written consent of Landlord.  No
nails, hooks or screws (other than those which are necessary to hang paintings,
prints, pictures, or other similar items on the Premises’ interior walls) shall
be driven or inserted in any part of the Building except by Building maintenance
personnel.  No curtains or other window treatments shall be placed between the
glass and the Building standard window treatments.

4. Landlord shall provide all initial door locks at the entry of each tenant’s
leased premises, at  Landlord’s cost, and no tenant shall place any additional
door locks in its leased premises without Landlord’s prior written
consent.  Landlord shall furnish to Tenant one key and/or access card to each of
Tenant’s employees to be located within Premises, at Landlord’s cost, and Tenant
shall not make a duplicate thereof.  Replacement keys and/or access cards shall
be provided on a reasonable basis and at Tenant’s cost.

5. Movement in or out of the Building of furniture or office equipment, or
dispatch or receipt by tenants of any bulky material, merchandise or materials
which require use of elevators or stairways, or movement through the Building
entrances or lobby shall be conducted under Landlord’s supervision at such times
and in such a manner as Landlord may reasonably require.  Each tenant assumes
all risks of and shall be liable for all damage to articles moved and injury to
persons or public engaged or not engaged in such movement, including equipment,
property and personnel of Landlord if damaged or injured as a result of acts in
connection with carrying out this service for such tenant.

6. Landlord may prescribe weight limitations and determine the locations for
safes and other heavy equipment or items, which shall in all cases be placed in
the Building so as to distribute weight in a manner acceptable to Landlord which
may include the use of such supporting devices as Landlord may require.  All
damages to the Building caused by the installation or removal of any property of
a tenant, or done by a tenant’s property while in the Building, shall be
repaired at the expense of such tenant.

7. Corridor doors, when not in use, shall be kept closed.  Nothing shall be
swept or thrown into the corridors, halls, elevator shafts or stairways.  No
bicycles, birds or animals (other than seeing-eye dogs) shall be brought into or
kept in, on or about any tenant’s leased premises.  No portion of any tenant’s
leased premises shall at any time be used or occupied as sleeping or lodging
quarters.

8. Tenant shall cooperate with Landlord’s employees in keeping its leased
premises neat and clean.  Tenants shall not employ any person for the purpose of
such cleaning other than the Building’s cleaning and maintenance personnel.

9. To ensure orderly operation of the Building, no ice, mineral or other water,
towels, newspapers, etc. shall be delivered to any leased area except by persons
approved by Landlord.

10. Tenant shall not make or permit any vibration or improper, objectionable or
unpleasant noises or odors in the Building or otherwise interfere in any way
with other tenants or persons having business with them.



D - 1

WPBDOCS 8493398 5 

7/29/14 

--------------------------------------------------------------------------------

 

 

11. No machinery or appliances of any kind (other than normal office equipment
and normal break room appliances) shall be operated by any tenant on its leased
area without Landlord’s prior written consent, nor shall any tenant use or keep
in the Building any flammable or explosive fluid or substance (other than
typical office supplies [e.g., photocopier toner] used in compliance with all
laws).

12. Landlord will not be responsible for lost or stolen personal property, money
or jewelry from tenant’s leased premises or public or common areas regardless of
whether such loss occurs when the area is locked against entry or not.

13. No vending or dispensing machines of any kind may be maintained in any
leased premises without the prior written permission of Landlord.

14. Tenant shall not conduct any activity on or about the Premises or Building
which will draw pickets, demonstrators, or the like.

15. All vehicles are to be currently licensed, in good operating condition,
parked for business purposes having to do with Tenant’s business operated in the
Premises, parked within designated parking spaces, one vehicle to each
space.  No vehicle shall be parked as a “billboard” vehicle in the parking
lot.  Any vehicle parked improperly may be towed away.  Tenant, Tenant’s agents,
employees, vendors and customers who do not operate or park their vehicles as
required shall subject the vehicle to being towed at the expense of the owner or
driver.  Landlord may place a “boot” on the vehicle to immobilize it and may
levy a charge of $50.00 to remove the “boot.” Tenant shall indemnify, hold and
save harmless Landlord from any liability arising from the towing or booting of
any vehicles belonging to Tenant Party.

16. No tenant may enter into phone rooms, electrical rooms, mechanical rooms, or
other service areas of the Building unless accompanied by Landlord or the
Building manager.

17. Tenant will not permit any Tenant Party to bring onto the Project any
handgun, firearm or other weapons of any kind, illegal drugs or, unless
expressly permitted by Landlord in writing, alcoholic beverages.

18. Tenant shall not permit any Tenant Party to smoke in the Premises or
anywhere else on the Project, except in any Landlord-designated smoking area
outside the Building.  Tenant shall cooperate with Landlord in enforcing this
prohibition and use its best efforts in supervising each Tenant Party in this
regard.

19. Tenant shall not allow any Tenant Party to use any type of portable space
heater in the Premises or the Building.

20. Only artificial holiday decorations may be placed in the Premises, no live
or cut trees or other real holiday greenery may be maintained in the Premises or
the Building.

21. Tenant shall not park or operate any semi-trucks or semi-trailers in the
parking areas associated with the Building.

22. Tenant shall cooperate fully with Landlord to assure the most effective
operation of the Premises or the Project’s heating and air conditioning, and
shall refrain from attempting to adjust any controls, other than room
thermostats installed for Tenant’s use.  Tenant shall keep corridor doors closed
and shall turn off all lights before leaving the Project at the end of the day.

23. Without the prior written consent of Landlord, Tenant shall not use the name
of the Project or any picture of the Project in connection with, or in promoting
or advertising the business of, Tenant, except Tenant may use the address of the
Project as the address of its business.

24. Tenant shall not exhibit, sell or offer for sale, rent or exchange in the
Premises or at the Project any article, thing or service to the general public
or anyone other than Tenant’s employees without the prior written consent of
Landlord.

25. Tenant shall ensure that all portions of the leased premises visible from
any interior Building common areas are lighted at all times during normal
business hours regardless whether the leased premises are occupied.

 

D - 2

WPBDOCS 8493398 5 

7/29/14 

--------------------------------------------------------------------------------

 

 

EXHIBIT “E”

TENANT IMPROVEMENTS

Tenant Builds at Tenant’s Cost

1. Condition of Premises.  Landlord has made no representation or promise as to
the condition of the Premises.  Landlord shall not perform any alterations,
additions, or improvements in order to make the Premises suitable and ready for
occupancy and use by Tenant.  Tenant has inspected the Premises, is fully
familiar with the physical condition of the Premises, and shall accept the
Premises “as-is,” “where-is,” without any warranty, express or implied, or
representation as to fitness or suitability.  Landlord shall not be liable for
any latent or patent defect in the Premises or for any costs or expenses related
in any way to the Tenant Improvements, except as expressly set forth in this
Exhibit.

2. Plans.  Tenant shall, at its sole cost and expense, perform all work
necessary or desirable for Tenant’s occupancy of the Premises (the “Tenant
Improvements”).  The performance of any Tenant Improvements by Tenant is not a
required condition to this Lease.  Within 21 days after the Date of this Lease,
Tenant shall furnish to Landlord, for Landlord's written approval, a permit set
(final construction drawings) of plans and specifications for the Tenant
Improvements (the “Plans”).  The Plans shall include the following:  fully
dimensioned architectural plan; electric/telephone outlet diagram; reflective
ceiling plan with light switches; mechanical plan; furniture plan; electric
power circuitry diagram; plumbing plans; all color and finish selections; all
special equipment and fixture specifications; and fire sprinkler design
drawings.  Tenant shall submit the approved Plans to applicable building
authorities for permit within five days following Landlord's approval and Tenant
shall thereafter diligently pursue obtaining its building permits.  The Plans
will be prepared by a licensed architect and the electrical and mechanical plans
will be prepared by a licensed professional engineer.  The Plans shall be
produced on CAD.  The architect and engineer will be subject to Landlord's
approval, which shall not be unreasonably withheld.  The Plans shall comply with
all applicable laws, ordinances, directives, rules, regulations, and other
requirements imposed by any and all governmental authorities having or asserting
jurisdiction over the Premises.  Landlord shall review the Plans and either
approve or disapprove them within a reasonable period of time.  Should Landlord
disapprove them, Tenant shall make any necessary modifications and resubmit the
Plans to Landlord in final form within ten days following receipt of Landlord’s
disapproval of them.

3. Contractor.  The Tenant Improvements shall be constructed by a licensed and
insured general contractor selected and paid by Tenant and approved by
Landlord.  At Landlord’s option, the general contractor shall obtain a payment
and performance bond in form complying with Section 713.23, Florida Statutes.  A
copy of the bond, the contractor's license(s) to do business in the
jurisdiction(s) in which the Premises are located, the fully executed contract
between Tenant and the general contractor, the general contractor’s work
schedule, and all building or other governmental permits required for the Tenant
Improvements shall be delivered to Landlord before commencement of the Tenant
Improvements.  Tenant shall cause the Tenant Improvements to be completed
promptly and with due diligence, and in accordance with the Plans in a good and
workmanlike manner using new materials in accordance with Building
standards.  All work shall be done in compliance with all other applicable
provisions of this Lease and with all applicable laws, ordinances, directives,
rules, regulations, and other requirements of any governmental authorities
having or asserting jurisdiction over the Premises, including the making of any
alterations or improvements to the Premises or the Project which are required to
comply with the ADA and the payment by Tenant of any impact fees or assessments
arising from the Tenant Improvements or occupancy.  Before the commencement of
any work by Tenant, Tenant shall furnish to Landlord certificates evidencing the
existence of builder’s risk, commercial general and auto liability, and workers'
compensation insurance complying with the requirements for contractors set forth
in the Alterations article of this Lease, or as otherwise required by
Landlord.  Any damage to any part of the Project that occurs as a result of the
Tenant Improvements shall be promptly repaired by Tenant.

4. Compliance.  Tenant shall also ensure compliance with the following
requirements concerning construction, including all future Alterations:

4.1 Tenant and all construction personnel shall abide by Landlord’s job site
rules, requirement, and regulations (whether supplemental or additional to the
requirements set forth in this Lease), and fully cooperate with Landlord’s
construction representatives in coordinating all construction activities in the
Project, including rules and regulations concerning working hours and parking,
and, if applicable, use of the construction elevator.

4.2 All transportation of construction materials shall be on the padded
construction elevator only, if any.



E - 1

WPBDOCS 8493398 5 

7/29/14 

--------------------------------------------------------------------------------

 

 

4.3 Tenant shall deliver to Landlord all forms of approval provided by the
appropriate local governmental authorities to certify that the Tenant
Improvements have been completed and the Premises are ready for occupancy,
including original building permit and a final, unconditional Certificate of
Occupancy or its equivalent, including a Certificate of Completion
or  Certificate of Final Inspection.

4.4 At all times during construction, Tenant shall allow Landlord access to the
Premises for inspection purposes.  On completion of the Tenant Improvements,
Tenant’s general contractor shall review the Premises with Landlord and Tenant
and secure Landlord’s and Tenant’s acceptance of the Tenant Improvements.

4.5 Tenant shall be responsible for cleaning up any refuse or other materials
left behind by construction personnel at the end of each work day.  If required
by Landlord, Workers shall provide their own temporary toilet facilities, trash
facilities, water coolers, and construction materials dumpsters and shall locate
them along with any construction trailers or field offices in areas specifically
designated by Landlord.

4.6 Any work that may disturb tenants of the Building (including welding,
cutting torch, drilling or cutting of the concrete floor slab or temporary
interruption of any utility service), shall only occur before or after normal
business hours and as otherwise specified by Landlord.  No painting or spraying
of chemicals, varnishes, lacquers, finishes, or paint will be allowed during
normal business hours.  Such activities shall only occur during days and times
specifically preapproved by Landlord.  All workers must stay in their designated
work areas and the use of radios, loud music, alcoholic beverages, narcotics, or
cigarette smoking is prohibited on the Project.

4.7 Reasonable quantities of water and electricity for lighting, portable power
tools, and other common uses as well as use of the construction elevator will be
furnished to the contractor at a cost to be assigned at the completion of the
job based on usage during the build-out period (including Building standard
charges for use of the elevator).  The contractor shall make all utility
connections, furnish any necessary extensions, and promptly and professionally
remove such connections and extensions on completion of work.

4.8 Any work that will involve the draining of a sprinkler line or otherwise
affect the Building’s fire sprinkler system must be approved by Landlord in
advance.  In all instances where this is done, the system shall not be left
inoperable overnight or over a prolonged period.

4.9 All equipment installed shall be compatible with the base building fire
alarm system and the contractor shall warrant that any connection to the base
building fire alarm system shall only occur after proper notification to
Landlord and on an after-hours basis.  Any disruption to the existing fire alarm
system or damage as a result of contractor’s work will be the sole
responsibility of Tenant.

4.10 All additional electrical circuits added to existing electrical panels or
any new circuits added to new electrical panels will be appropriately labeled as
to the area or equipment serviced by the circuit in question.  Any electrical
panel covers removed to facilitate installation or connection shall be
reattached.

4.11 Tenant shall deliver copies of all Notices to Owner received from
subcontractors, vendors, trade contractors and all others giving Notice to Owner
under applicable Construction Lien Law within five days of receipt of such
notices.

4.12 Upon completion of the Tenant Improvements Tenant shall also deliver to
Landlord two complete copies of each of the following:

(a) “as-built” construction documents in PDF file format on CDs;

(b) general contractor’s one-year warranty and subcontractor warrantees, as well
as factory warrantees on equipment installed;

(c) operating and maintenance manuals for all equipment installed;

(d) fire sprinkler system permit set of drawings;



E - 2

WPBDOCS 8493398 5 

7/29/14 

--------------------------------------------------------------------------------

 

 

(e) HVAC test and balance reports;

(f) subcontractor listing with contact and phone numbers included;

(g) final payment application from general contractor; and

(h) final releases of lien from Tenant’s general contractor and all lienors
giving notice as defined in the Florida Construction Lien Law  (in form required
by Landlord) and a final contractor’s affidavit from the general contractor in
accordance with the Florida Construction Lien Law, indicating all "lienors" have
been paid in full.

5. Tenant Improvement Cost. Tenant shall spend the Tenant Improvement Cost set
forth in the Basic Lease Information and Defined Terms section of this Lease for
the Tenant Improvements to the Premises and complete the Tenant Improvements to
such extent of the Tenant Improvement Cost by no later than February 1,
2015.  Such date shall be subject to extension for Unavoidable Delays (but shall
not be subject to any additional cure periods).  Landlord and Tenant acknowledge
and agree that, in lieu of Landlord performing a build-out of the Premises
and/or providing Tenant a tenant improvement allowance, Landlord, as a material
inducement for Tenant to pay for and construct the Tenant Improvements upon the
Premises, has provided the Rent Abatement to Tenant.

 

 

E - 3

WPBDOCS 8493398 5 

7/29/14 

--------------------------------------------------------------------------------

 

 

exhibit “f”

 

monument signage

 

 



WPBDOCS 8493398 5 

7/29/14 

--------------------------------------------------------------------------------